 



Exhibit 10.2
 
CREDIT AGREEMENT
Dated as of March 7, 2007
among
ENCORE ENERGY PARTNERS OPERATING LLC,
as the Borrower,
ENCORE ENERGY PARTNERS LP,
as a Guarantor,
BANK OF AMERICA, N.A.,
as the Administrative Agent and L/C Issuer,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    27  
1.03 Accounting Terms
    28  
1.04 Rounding
    28  
1.05 Times of Day
    29  
1.06 Letter of Credit Amounts
    29  
1.07 Petroleum Terms
    29  
 
       
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
    29  
2.01 Loans
    29  
2.02 Borrowings, Conversions and Continuations of Loans
    29  
2.03 Letters of Credit
    31  
2.04 Prepayments.
    39  
2.05 Termination or Reduction of Commitments.
    41  
2.06 Repayment of Loans
    41  
2.07 Interest
    41  
2.08 Fees
    42  
2.09 Computation of Interest and Fees
    43  
2.10 Evidence of Debt
    43  
2.11 Payments Generally; Administrative Agent’s Clawback
    43  
2.12 Sharing of Payments by Lenders
    45  
2.13 Borrowing Base
    46  
 
       
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
3.01 Taxes
    48  
3.02 Illegality
    50  
3.03 Inability to Determine Rates
    50  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    51  
3.05 Compensation for Losses
    52  
3.06 Mitigation Obligations; Replacement of Lenders
    53  
3.07 Survival
    53  
 
       
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    53  
4.01 Conditions of Initial Credit Extension
    53  
4.02 Conditions to all Credit Extensions
    56  
 
       
Article V. REPRESENTATIONS AND WARRANTIES
    57  
5.01 Existence and Power of Each Borrower-Related Party
    57  
5.02 Credit Party and Governmental Authorization; Contravention
    57  
5.03 Binding Effect
    58  
5.04 Financial Information
    58  
5.05 Litigation
    58  
5.06 ERISA Compliance
    59  

i



--------------------------------------------------------------------------------



 



          Section   Page
5.07 Taxes and Filing of Tax Returns
    59  
5.08 Ownership of Properties Generally
    59  
5.09 Mineral Interests
    60  
5.10 Licenses, Permits, Etc.
    61  
5.11 Compliance with Law
    61  
5.12 Full Disclosure
    61  
5.13 Organizational Structure; Nature of Business
    61  
5.14 Environmental Matters
    62  
5.15 Fiscal Year
    62  
5.16 No Default
    62  
5.17 Government Regulation
    62  
5.18 Gas Balancing Agreements and Advance Payment Contracts
    62  
5.19 Insurance
    63  
5.20 Subsidiaries; Equity Interests
    63  
 
       
Article VI. AFFIRMATIVE COVENANTS
    63  
6.01 Information
    63  
6.02 Business of the Borrower-Related Parties
    66  
6.03 Maintenance of Existence
    66  
6.04 Title Data
    67  
6.05 Books and Records; Right of Inspection
    67  
6.06 Maintenance of Insurance
    67  
6.07 Payment of Taxes and Claims
    67  
6.08 Compliance with Laws and Documents
    68  
6.09 Operation of Properties and Equipment
    68  
6.10 Environmental Law Compliance
    68  
6.11 ERISA Reporting Requirements
    69  
6.12 Additional Documents
    69  
6.13 Environmental Review
    70  
6.14 Security
    70  
6.15 Title Opinions
    71  
6.16 Guarantees
    71  
 
       
Article VII. NEGATIVE COVENANTS
    72  
7.01 Incurrence of Debt
    72  
7.02 Restricted Payments
    72  
7.03 Negative Pledge
    72  
7.04 Consolidations and Mergers
    72  
7.05 Dispositions
    73  
7.06 Amendments to Organization Documents; Other Material Agreements
    74  
7.07 Use of Proceeds
    74  
7.08 Investments
    74  
7.09 Transactions with Affiliates
    76  
7.10 Hedge Transactions
    76  
7.11 Fiscal Year
    76  
7.12 Change in Business
    76  
7.13 Financial Covenants
    76  

ii



--------------------------------------------------------------------------------



 



          Section   Page
7.14 Burdensome Agreements
    77  
7.15 Designation of Unrestricted Subsidiaries
    78  
 
       
Article VIII. DEFAULTS
    79  
8.01 Events of Default
    79  
8.02 Remedies Upon Event of Default
    81  
8.03 Application of Funds
    81  
 
       
Article IX. ADMINISTRATIVE AGENT
    82  
9.01 Appointment and Authority
    82  
9.02 Rights as a Lender
    83  
9.03 Exculpatory Provisions
    83  
9.04 Reliance by the Administrative Agent
    84  
9.05 Delegation of Duties
    84  
9.06 Resignation of Administrative Agent
    84  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    85  
9.08 No Other Duties, Etc.
    85  
9.09 Administrative Agent May File Proofs of Claim
    85  
9.10 Collateral and Guaranty Matters
    86  
 
       
Article X. MISCELLANEOUS
    87  
10.01 Amendments, Etc.
    87  
10.02 Notices; Effectiveness; Electronic Communication
    88  
10.03 No Waiver; Cumulative Remedies
    90  
10.04 Expenses; Indemnity; Damage Waiver
    90  
10.05 Payments Set Aside
    92  
10.06 Successors and Assigns
    92  
10.07 Treatment of Certain Information; Confidentiality
    97  
10.08 Right of Setoff
    97  
10.09 Interest Rate Limitation
    98  
10.10 Counterparts; Integration; Effectiveness
    98  
10.11 Survival of Representations and Warranties
    98  
10.12 Severability
    98  
10.13 Replacement of Lenders
    99  
10.14 Governing Law; Jurisdiction; Etc.
    99  
10.15 Waiver of Jury Trial
    100  
10.16 USA PATRIOT Act Notice
    101  
10.17 Time of the Essence
    101  
10.18 ENTIRE AGREEMENT
    101  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES
2.01 Commitments and Applicable Percentages
5.05 Litigation
5.13 Organizational Structure; Nature of Business
5.14 Environmental Matters
5.18 Gas Imbalances
5.20 Subsidiaries; Other Equity Investments
10.02 Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
     Form of
A            Loan Notice
B            Note
C            Compliance Certificate
D            Assignment and Assumption
E            Guaranty
F            Pledge Agreement
G            Letter of Credit Application
H            Opinion

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of March 7, 2007,
among ENCORE ENERGY PARTNERS OPERATING LLC, a Delaware limited liability company
(the “Borrower”), ENCORE ENERGY PARTNERS LP, a Delaware limited partnership
(“Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as the
Administrative Agent and L/C Issuer.
     The Borrower and Parent have requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition on the Closing Date by the Borrower of
the Properties (as defined in and as contemplated by the Acquisition Agreement)
pursuant to the terms and conditions of the Acquisition Agreement.
     “Acquisition Agreement” means that certain Purchase and Sale Agreement
dated January 16, 2007 between Clear Fork Pipeline Company, Howell Petroleum
Corporation and Kerr-McGee Oil & Gas Onshore LP, as sellers, and EAC, as
purchaser.
     “Administrative Agent” means Bank of America in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such

1



--------------------------------------------------------------------------------



 



Lender’s Commitment at such time. If the commitment of each Lender to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
     “Applicable Margin” means, on any date, with respect to each Loan, an
amount determined by reference to the ratio of Total Outstandings on such date
to the Borrowing Base on such date in accordance with the table below:

          Ratio of Total         Outstandings to   Applicable Margin for  
Applicable Margin for Borrowing Base   Eurodollar Rate Loans   Base Rate Loans
less than .50 to 1
  1.000%   0.000% greater than or equal
to .50 to 1 but
less than .75 to 1   1.250%   0.000% greater than or equal
to .75 to 1 but
less than .90 to 1   1.500%   0.250% greater than or equal
to .90 to 1   1.750%   0.500%

Notwithstanding the foregoing, if the Total Outstandings exceed the Borrowing
Base on any date during the Overadvance Period, the Applicable Margin for
Eurodollar Rate Loans will be 2.25% on such date and the Applicable Margin for
Base Rate Loans will be 1.00% on such date.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Approved Petroleum Engineer” means Miller and Lents, Ltd. or any other
reputable firm of independent petroleum engineers as shall be selected by the
Borrower and approved by the Administrative Agent, such approval not to be
unreasonably withheld.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Asset Disposition” means the sale, assignment, transfer, exchange or other
disposition by any Credit Party of (i) any Borrowing Base Property or (ii) all
or substantially all of its right,

2



--------------------------------------------------------------------------------



 



title and interest in any Restricted Subsidiary owning any Borrowing Base
Property, other than to another Credit Party in accordance with the terms
hereof.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Availability” means, as of any date, the remainder of (a) the Borrowing
Base in effect on such date, minus (b) the Total Outstandings on such date.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower-Related Parties” means, collectively, Parent, the Borrower, each
Restricted Subsidiary of the Borrower and each Unrestricted Subsidiary of the
Borrower, and “Borrower-Related Party” means any one of the foregoing.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base” means the loan value attributable to certain of the Credit
Parties’ Mineral Interests as determined in accordance with Section 2.13 hereof.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Total Outstandings on such date (less the Outstanding Amount of all
L/C Obligations that have

3



--------------------------------------------------------------------------------



 



been Cash Collateralized) exceed the Borrowing Base in effect on such date,
plus, during the Overadvance Period, the Overadvance Amount on such date;
provided, that, for purposes of determining the existence and amount of any
Borrowing Base Deficiency, L/C Obligations will not be deemed to be outstanding
to the extent they are secured by cash in the manner contemplated by Section
2.03(g).
     “Borrowing Base Properties” means all Mineral Interests evaluated by the
Lenders for purposes of establishing the Borrowing Base. The Borrowing Base
Properties on the Closing Date constitute all of the Mineral Interests described
in the Initial Reserve Report.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateral” means cash or deposit account balances.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following whether
voluntarily or involuntarily, including by operation of law:
     (a) the Borrower shall cease to be a wholly owned Subsidiary of Parent;
     (b) General Partner shall cease to be the sole general partner of Parent;
or General Partner shall cease to be Controlled by EAC; or any “person” or
“group” (for purposes of this clause (b) and the following clause (c), as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”)), other than EAC, any wholly owned Subsidiary of EAC or one
or more Designated EAC Stockholders, is or becomes the “beneficial owner” (for
purposes of this clause (b) and the following clause (c), as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that such a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the voting stock of General Partner;
     (c) any “person” or “group”, other than one or more Designated EAC
Stockholders, is or becomes the “beneficial owner”, directly or indirectly, of
more than 35% of the total voting power of the voting stock of EAC; provided,
however, the foregoing shall not constitute a Change of Control so long as the
Designated EAC Stockholders are the beneficially owners, directly or indirectly,
in the aggregate of a greater percentage of the total voting power of the voting
stock of EAC than such other person or group or have the right or ability by
voting power,

4



--------------------------------------------------------------------------------



 



contract or otherwise to elect or designate for election a majority of the board
of directors of EAC (for the purposes of this clause (c), such other person or
group referred to above shall be deemed to be the beneficial owner of any voting
stock of a Person (the “specified person”) held by any other Person (the “parent
entity”), if such other person or group is the beneficial owner (as defined
above), directly or indirectly, of more than 35% of the voting power of the
voting stock of such parent entity and the Designated EAC Stockholders are the
beneficial owners, directly or indirectly, in the aggregate of a lesser
percentage of the voting power of the voting stock of such parent entity and do
not have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the board of directors of such parent
entity); or
     (d) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the board of directors of EAC (together
with (A) any new directors whose election by such board of directors of EAC or
whose nomination for election by the shareholders of EAC was approved by a vote
of the majority of the directors of EAC then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved and (B) any representative of a Designated
EAC Stockholder) cease for any reason to constitute a majority of the board of
directors of EAC then in office.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all property of any kind which, under the terms of any
Loan Document, is subject to a Lien in favor of the Administrative Agent for the
benefit of Persons to whom any Secured Obligations are owed.
     “Commitment” means, as to each Lender, its obligation to (a) make Loans to
the Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Commitment Fee Percentage” means, on any date, the percentage determined
pursuant to the table below based on the ratio of the Total Outstandings on such
date to the Borrowing Base in effect on such date:

5



--------------------------------------------------------------------------------



 



      Ratio of Total     Outstandings to   Commitment Fee Borrowing Base  
Percentage less than .50 to 1   0.250% greater than or equal to .50 to 1 but
less than .75 to 1   0.300% greater than or equal to .75 to 1 but
less than .90 to 1   0.375% greater than or equal to
        .90 to 1   0.375%

Notwithstanding the foregoing, if the Total Outstandings exceed the Borrowing
Base on any date during the Overadvance Period, the Commitment Fee Percentage
will be 0.500% on such date.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, if, since the beginning of the four fiscal quarter period ending
on the date for which Consolidated Adjusted EBITDA is determined, a Material
Adjustment Event has occurred, Consolidated Adjusted EBITDA shall be calculated
giving pro forma effect thereto as if the Material Adjustment Event had occurred
on the first day of such period. Such pro forma effect shall be determined
(a) in good faith by a Responsible Officer of General Partner (with adjustments
for commodity prices, Hedge Transactions and other items as are acceptable to
the Administrative Agent) and (b) without giving effect to any anticipated or
proposed change in operations as a result of such Material Adjustment Event,
except as may be acceptable to the Administrative Agent. As used in this
definition, “Material Adjustment Event” means any of the following events having
a fair market value in excess of $20,000,000 on a cumulative basis with any
other of the following events occurring subsequent to the beginning of the
applicable period for which Consolidated Adjusted EBITDA is being determined or
the immediately preceding Material Adjustment Event occurring during such
period, if any (so that none of the following shall be included more than once):
(i) any acquisition of the Equity Interests of any Person that becomes a
Restricted Subsidiary, (ii) any acquisition of assets by the Borrower or any of
its Restricted Subsidiaries, (iii) the sale, transfer or other disposition of
any assets (including Equity Interests) by the Borrower or any of its Restricted
Subsidiaries, (iv) any merger and consolidation of the Borrower or any of its
Restricted Subsidiaries with a Person that is not the Borrower, Parent or a
Restricted Subsidiary and (v) any redesignation of a Subsidiary as either an
Unrestricted Subsidiary or a Restricted Subsidiary.
     “Consolidated Current Assets” means, at any time, the sum of (a) the
current assets of Parent, the Borrower and its Consolidated Restricted
Subsidiaries at such time, plus (b) the Availability at such time.

6



--------------------------------------------------------------------------------



 



     “Consolidated Current Liabilities” means, at any time, the current
liabilities of Parent, the Borrower and its Consolidated Restricted Subsidiaries
at such time, but excluding current maturities of Long Term Debt of Parent, the
Borrower and its Consolidated Restricted Subsidiaries outstanding at such time.
     “Consolidated EBITDA” means, for any period, an amount equal to the
Consolidated Net Income of Parent, the Borrower and its Consolidated Restricted
Subsidiaries for such period, plus each of the following determined for Parent,
the Borrower and its Consolidated Restricted Subsidiaries on a consolidated
basis for such period: (a) any provision for (or less any benefit from) income
or franchise Taxes included in determining Consolidated Net Income;
(b) Consolidated Net Interest Expense deducted in determining Consolidated Net
Income; (c) depreciation, depletion, amortization and exploration expense
deducted in determining Consolidated Net Income; (d) other non-cash charges
deducted in determining Consolidated Net Income to the extent not already
included in clauses (b) and (c) of this definition, and (e) any unrealized
non-cash gains or losses or charges in respect of any Hedge Transactions
resulting from the requirements of FAS 133 to the extent not already included in
clause (d) of this definition.
     “Consolidated Funded Debt” means, the Debt of Parent, the Borrower and its
Consolidated Restricted Subsidiaries on a consolidated basis; provided, however,
that such Consolidated Funded Indebtedness shall not include the Permitted
Second Lien Debt and Guarantees thereof.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Borrower and its Consolidated Restricted Subsidiaries for such period
determined in accordance with GAAP, but excluding (without duplication): (a)
(i) the income of any other Person (other than the Borrower’s Consolidated
Restricted Subsidiaries) in which the Borrower or any of its Consolidated
Restricted Subsidiaries has an ownership interest, unless received by the
Borrower or any of its Consolidated Restricted Subsidiaries in a cash dividend,
cash interest payment or other cash distribution and (ii) the loss of any other
Person (other than the Borrower’s Consolidated Restricted Subsidiaries) in which
the Borrower or any of its Consolidated Restricted Subsidiaries has an ownership
interest, except to the extent of the aggregate cash actually contributed to
such Person by the Borrower or any Consolidated Restricted Subsidiaries; (b) any
after-tax gains or losses attributable to asset dispositions by the Borrower or
any of its Consolidated Restricted Subsidiaries, together with all related fees
and expenses; (c) any after-tax (i) extraordinary or non-recurring gains, or
(ii) extraordinary or nonrecurring losses, together with all related fees and
expenses; (d) any impairment losses on oil and natural gas properties; (e) any
unrealized non-cash gains or losses or charges in respect of any Hedge
Transactions resulting from the requirements of FAS 133 and (f) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards.
     “Consolidated Net Interest Expense” means, for any period, the remainder of
the following for Parent, the Borrower and its Consolidated Restricted
Subsidiaries for such period: (a) interest expense, minus (b) interest income.

7



--------------------------------------------------------------------------------



 



     “Consolidated Restricted Subsidiary” or “Consolidated Restricted
Subsidiaries” means any Subsidiary, the accounts of which would be consolidated
with those of the Borrower in its consolidated financial statements, excluding
each Unrestricted Subsidiary.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Credit Parties” means, collectively, the Borrower, Parent and each
Restricted Subsidiary of the Borrower, and “Credit Party” means any one of the
foregoing.
     “Debt” means, for any Person at any time, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) capitalized lease obligations, other than usual and customary oil and gas
leases, of such Person, (d) all Guarantees by such Person of items described in
clauses (a) through (c) and (e) through (h) of this definition, (e) the unfunded
or unreimbursed portion of all letters of credit issued for the account of such
Person, (f) any amount owed by such Person representing the deferred purchase
price of property or services (other than accounts payable incurred in the
ordinary course of business which have not been outstanding for more than
120 days past the invoice date), other than obligations contested in good faith
by appropriate proceedings, if required, and for which adequate reserves are
maintained on the books of such Person in accordance with GAAP, (g) indebtedness
(excluding prepaid interest thereon) of such Person secured by a Lien on any
property or asset owned or being purchased by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person (the amount of such indebtedness being
deemed to be the lesser of the liquidation value of such property or asset and
the amount of the indebtedness so secured), (h) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, and (i) all liability of such
Person as a general partner of a partnership for obligations of such partnership
of the nature described in (a) through (h) preceding, unless such obligations
are expressly non-recourse to such Person (subject to customary exceptions
acceptable to the Required Lenders).
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

8



--------------------------------------------------------------------------------



 



     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder (unless such failure has been cured), (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute (unless such failure has been cured), or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Designated EAC Stockholders” means (a) I. Jon Brumley, (b) Jon S. Brumley,
(c) Warburg Pincus Equity Partners L.P., (d) trusts, the sole beneficiaries and
trustees of which are the individuals listed in clauses (a) and (b) above or
their immediate family members, (e) corporations, partnerships and other
entities (i) of which the individuals listed in clauses (a) and (b) above or
their immediate family members are the beneficial owners of all capital stock
and other equity or voting interests, and (ii) that are controlled by such
individuals and their immediate family members, and (f) any Affiliates as of the
Closing Date or successors of any of the entities listed in clauses (c) and
(d) above.
     “Distribution” by any Person means (a) with respect to any stock issued by
such Person or any partnership, joint venture, limited liability company,
membership or other interest of such Person, the retirement, redemption,
purchase, or other acquisition for value of any such stock or partnership, joint
venture, limited liability company, membership or other interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any stock, partnership, joint venture, limited liability company, membership
or other interest of such Person, and (c) any other payment by such Person with
respect to such stock, partnership, joint venture, limited liability company,
membership or other interest of such Person.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Restricted Subsidiary” means a Restricted Subsidiary incorporated
or organized under the laws of the United States, any State thereof or the
District of Columbia.
     “EAC” means Encore Acquisition Company, a Delaware corporation.
     “EAC Credit Party” means EAC and each Person that is a “Credit Party”, as
such term is defined in the Amended and Restated Credit Agreement dated as of
even date herewith among EAC, Encore Operating, L.P., Bank of America, N.A., as
Administrative Agent and L/C Issuer, and the Lenders party thereto.
     “EAP Operating” means EAP Operating Inc., a Delaware corporation.

9



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other written communication from any federal, state or municipal authority or
any other party against any Borrower-Related Party involving (a) a Hazardous
Discharge from, onto or about any real property owned, leased or operated at any
time by any Borrower-Related Party, (b) a Hazardous Discharge caused, in whole
or in part, by any Borrower-Related Party or by any Person acting on behalf of
or at the instruction of any Borrower-Related Party, or (c) any violation of any
Environmental Law by any Borrower-Related Party.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Substances into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Borrower-Related Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Substance, (c) exposure to any Hazardous Substance, (d) the release or
threatened release of any Hazardous Substance into the environment or (e) any
contract, agreement or other written consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower-Related Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

10



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower-Related Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower-Related
Party or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower-Related Party or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in

11



--------------------------------------------------------------------------------



 



Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated March 7, 2007, among the
Borrower, the Administrative Agent and the Arranger.
     “First Tier Restricted Subsidiary” has the meaning specified in the
definition of Pledge Agreement.
     “Fiscal Quarter” means each three (3) month period ending on March 31,
June 30, September 30 and December 31 of each Fiscal Year.
     “Fiscal Year” means each twelve (12) month period ending December 31 of
each calendar year.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Restricted Subsidiary” means any Restricted Subsidiary that is not
a Domestic Restricted Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

12



--------------------------------------------------------------------------------



 



accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
     “General Partner” means Encore Energy Partners GP LLC, a Delaware limited
liability company.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “GP Holdings” means Encore Partners GP Holdings LLC, a Delaware limited
liability company.
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien) (the amount of such Debt or other obligation
being deemed to be the lesser of the liquidation value of such property or asset
and the amount of the Debt or other obligation so secured). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means, collectively, (i) Parent, (ii) all Domestic Restricted
Subsidiaries of the Borrower and (iii) to the extent no material adverse tax
consequences would result, all Foreign Restricted Subsidiaries of the Borrower.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

13



--------------------------------------------------------------------------------



 



     “Hazardous Discharge” means any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping of any Hazardous Substance from or onto any real property
owned, leased or operated at any time by any Borrower-Related Party or any real
property owned, leased or operated by any other party.
     “Hazardous Substance” means any pollutant, toxic substance, hazardous
waste, compound, element or chemical that is defined as hazardous, toxic,
noxious, dangerous or infectious pursuant to any Environmental Law or which is
otherwise regulated by any Environmental Law or is required to be investigated
and/or remediated by or pursuant to any Environmental Law.
     “Hedge Transaction” means any commodity, interest rate, currency or other
swap, option, collar, futures contract or other contract pursuant to which a
Person hedges risks related to commodity prices, interest rates, currency
exchange rates, securities prices or financial market conditions. Hedge
Transactions expressly include Oil and Gas Hedge Transactions.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural
gasoline, condensate, distillate, and all other liquid and gaseous hydrocarbons
produced or to be produced in conjunction therewith, and all products,
by-products and all other substances derived therefrom or the processing
thereof, and all other minerals and substances, including, but not limited to,
sulphur, lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon
dioxide, helium, and any and all other minerals, ores, or substances of value,
and the products and proceeds therefrom, including, without limitation, all gas
resulting from the in-situ combustion of coal or lignite.
     “Immaterial Title Deficiencies” means, with respect to Borrowing Base
Properties, defects or clouds on title, discrepancies in reported net revenue
and working interest ownership percentage and other Liens, defects,
discrepancies and similar matters which do not, individually or in the
aggregate, affect Borrowing Base Properties with a Recognized Value greater than
two percent (2%) of the Recognized Value of all such Borrowing Base Properties.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Reserve Report” means the engineering and economic analysis of
Borrowing Base Properties being acquired by the Borrower and its Restricted
Subsidiaries pursuant to the Acquisition, prepared as of January 1, 2007 by
EAC’s in-house staff.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

14



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any acquisition or investment by such
Person by means of (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Debt of, or purchase or other acquisition of any
other Debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Debt of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
Section 7.08, the amount of any Restricted Investments outstanding under
Section 7.08(i) shall be the amount actually invested (without adjustment for
subsequent increases or decreases in the value of such Restricted Investment)
reduced by the cash proceeds received upon the sale, liquidation, repayment or
disposition of all or any part of any such Restricted Investments (less all
costs thereof) and other cash received in respect of all or any part of any such
Restricted Investments, whether as income or as a return of capital, in an
aggregate amount up to but not in excess of the amount of all Restricted
Investments permitted to be outstanding pursuant to Section 7.08(i). For
purposes of the definition of “Unrestricted Subsidiary” and the definition of
“Restricted Investment”: (x) “Investment” shall include the portion
(proportionate to the Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of any Subsidiary of the Borrower at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Borrower shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to (i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less (ii) the portion (proportionate to the Borrower’s Equity
Interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and (y) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case as determined in good faith by the
board of directors of the Borrower.

15



--------------------------------------------------------------------------------



 



     “IPO Effective Date” means the date of the initial issuance of limited
partnership units of Parent pursuant to an underwriting of such limited
partnership units under a Form S-1 registration statement under the Securities
Act of 1933.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or any increase in the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

16



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer (the form of letter of credit application customarily used by
the Administrative Agent on the date hereof is attached hereto as Exhibit G);
provided, that, and notwithstanding anything to the contrary contained herein,
in the event of any conflict between any of the terms and provisions of this
Agreement and the terms and provisions of any Letter of Credit Application
executed and delivered by the Borrower, the terms and provisions of this
Agreement shall control.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” means, with respect to any Letter of Credit issued
hereunder for any day on which such Letter of Credit is outstanding, a fee in an
amount equal to (i) the amount available to be drawn under such Letter of Credit
on such day multiplied by (ii) a percentage determined by reference to the ratio
of Total Outstandings on such day to the Borrowing Base in effect on such day in
accordance with the table below:

      Ratio of Total     Outstandings to   Per Annum Letter of Borrowing Base  
Credit Fee less than .50 to 1   1.000% greater than or equal to .50 to 1 but
less than .75 to 1   1.250% greater than or equal to .75 to 1 but less than .90
to 1   1.500% greater than or equal to .90 to 1   1.750%

     Notwithstanding the foregoing, if the Total Outstandings exceed the
Borrowing Base on any date during the Overadvance Period, the Letter of Credit
Fee will be 2.25% on such date.
     Such fee shall be calculated quarterly in arrears and payable in accordance
with the terms of Section 2.03(i).
     “Letter of Credit Sublimit” means, at any time, an amount equal to 25% of
the Borrowing Base then in effect. The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

17



--------------------------------------------------------------------------------



 



     “Limited Recourse Equity Pledge” means the pledge of Equity Interests in
any Unrestricted Subsidiary to secure Non-Recourse Debt of such Unrestricted
Subsidiary pursuant to an agreement that expressly states that the pledgee shall
have no recourse to the pledgor or any of its assets or revenues under any
circumstance other than recourse to the Equity Interests of the Unrestricted
Subsidiary that are described in such pledge.
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, the Pledge Agreement, the Guaranty, and all other certificates,
documents or instruments delivered in connection with this Agreement, as the
foregoing may be amended from time to time.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in
each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
     “Long Term Debt” means Debt which matures more than one year from the date
it is incurred, or which can be extended at the option of the obligor(s) to a
date more than one year from the date it is incurred.
     “LP Holdings” means Encore Partners LP Holdings LLC, a Delaware limited
liability company.
     “Margin Regulations” means Regulations T, U and X of the FRB, as in effect
from time to time.
     “Margin Stock” means “margin stock” as defined in Regulation U of the FRB,
as in effect from time to time.
     “Material Adverse Change” means any circumstance or event that has had a
Material Adverse Effect.
     “Material Adverse Effect” means a material adverse effect on (a) the
assets, properties, financial condition or business operations of Parent, the
Borrower and the Borrower-Related Parties, taken as a whole, (b) the right or
ability of any Credit Party to perform its obligations under the Loan Documents,
(c) the validity or enforceability of any Loan Document against any Credit Party
(to the extent a party thereto), or (d) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.
     “Material Agreement” means any material written or oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject, which is not cancelable by such Person upon notice of
thirty (30) days or less without liability for further payment other than
nominal penalty.
     “Maturity Date” means March 7, 2012.

18



--------------------------------------------------------------------------------



 



     “Maximum Rate” shall have the meaning set forth in Section 10.09.
     “Mineral Interests” means rights, estates, titles, and interests in and to
oil and gas leases and any oil and gas interests, royalty and overriding royalty
interest, production payment, net profits interests, oil and gas fee interests,
and other rights therein, including, without limitation, any reversionary or
carried interests relating to the foregoing, together with rights, titles, and
interests created by or arising under the terms of any unitization,
communitization, and pooling agreements or arrangements, and all properties,
rights and interests covered thereby, whether arising by contract, by order, or
by operation of Laws, which now or hereafter include all or any part of the
foregoing.
     “Monthly Date” means the last day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day.
     “Mortgages” means all mortgages, deeds of trust, security agreements,
pledge agreements and similar documents, instruments and agreements creating,
evidencing, perfecting or otherwise establishing the Liens required by
Section 6.14 hereof in the Proved Mineral Interests of any Credit Party as may
heretofore or may hereafter be granted or assigned to the Administrative Agent
to secure payment of the Secured Obligations or any part thereof. All Mortgages
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Borrower-Related Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the remainder of (a) the gross cash proceeds
received by any Credit Party from any Asset Disposition less (b) commissions,
legal, accounting and other professional fees and expenses, and other usual and
customary transaction costs, including, without limitation, indemnification and
other post-closing obligations and reserves related to any such Asset
Disposition, in each case only to the extent paid or payable by a Credit Party
in cash and related to such Asset Disposition.
     “Non-Recourse Debt” means Debt of a Subsidiary: (a) as to which neither the
Borrower nor any Restricted Subsidiary (i) provides credit support of any kind,
including any Guarantee, undertaking, agreement or instrument that would
constitute Debt or any Lien on any of its assets or revenues, other than a
Limited Recourse Equity Pledge, nor (ii) is directly or indirectly liable as a
partner, guarantor or otherwise; (b) no default with respect to which (including
any rights that the holders thereof may have to take enforcement action against
an Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of Debt of the Borrower or any Restricted Subsidiary to declare a default
on such Debt or cause the payment thereof to be accelerated or payable prior to
its stated maturity; and (c) in the case of Debt for borrowed money, as to which
the lenders of such Debt, or if represented by a trustee, such trustee, have
been notified in writing that such lenders will not have any recourse to the
Borrower, any Restricted Subsidiary or any assets of any of them, other than a
Limited Recourse Equity Pledge.

19



--------------------------------------------------------------------------------



 



     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which
any Person hedges the price to be received by it for future production of
Hydrocarbons.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Permitted Second Lien Debt Documents” means the documents,
instruments and agreements evidencing or otherwise pertaining to the Permitted
Second Lien Debt in effect on the Closing Date.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Overadvance Amount” means $10,000,000.
     “Overadvance Period” means the period from the Closing Date to the earlier
of (a) September 7, 2008 and (b) the IPO Effective Date.

20



--------------------------------------------------------------------------------



 



     “Parent” means Encore Energy Partners LP, a Delaware limited partnership.
     “Participant” has the meaning specified in Section 10.06(d).
     “Partnership Agreement” means the Agreement of Limited Partnership of
Parent, as in effect on the IPO Effective Date and from time to time thereafter.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any
Borrower-Related Party or any ERISA Affiliate or to which any Borrower-Related
Party or any ERISA Affiliate contributes or has an obligation to contribute, or
in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
plan years.
     “Permitted Cash Equivalent Investments” means (a) readily marketable direct
obligations of the United States (or investments in mutual funds or similar
funds which invest solely in such obligations), (b) fully insured time deposits
and certificates of deposit with maturities of one year or less of any
commercial bank operating in the United States having capital and surplus in
excess of $500,000,000, (c) commercial paper of a domestic issuer if at the time
of purchase such paper is rated in one of the two highest ratings categories of
Standard and Poor’s Corporation or Moody’s Investors Service, and (d) deposits
in money market funds investing exclusively in Investments described in the
foregoing clauses (a), (b) and (c).
     “Permitted Encumbrances” means with respect to any asset:
          (a) Liens (if any) securing the Secured Obligations;
          (b) minor defects in title which do not secure the payment of money
and otherwise have no material adverse effect on the value or the operation of
the subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, zoning restrictions,
rights-of-way, servitudes, permits, surface leases and other similar rights in
respect of surface operations, and easements for pipelines, streets, alleys,
highways, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the properties of any Credit
Party that are customarily granted in the oil and gas industry;
          (c) (i) contractual or statutory Liens securing obligations for labor,
services, materials and supplies furnished to Mineral Interests, or (ii) Liens
on pipeline or pipeline facilities which arise out of operation of law, or
(iii) Liens arising in the ordinary course of business under operating
agreements, joint venture agreements, partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale, purchase,
transportation, processing or exchange of oil, gas or other hydrocarbons,
unitization and pooling declarations and agreements, area of mutual interest
agreements, development agreements, joint ownership arrangements and other
agreements which are customary in the oil and gas business, provided that, in
the case of any Lien described in the foregoing clauses (i), (ii) or (iii), such
Lien secures obligations that are not Debt and are not delinquent (except to the
extent permitted by

21



--------------------------------------------------------------------------------



 



Section 6.07), and such Lien has no material adverse effect on the value or
operation of the property encumbered thereby;
          (d) contractual or statutory mechanic’s, materialmen’s,
warehouseman’s, journeyman’s and carrier’s Liens and other similar Liens arising
in the ordinary course of business which are not delinquent (except to the
extent permitted by Section 6.07);
          (e) Liens for Taxes or assessments not yet due or not yet delinquent,
or, if delinquent, that are not required to be paid subject to satisfaction of
the conditions set forth in Section 6.07;
          (f) lease burdens payable to third parties which are deducted in the
calculation of discounted present value in any Reserve Report including, without
limitation, any royalty, overriding royalty, net profits interest, production
payment, carried interest or reversionary working interest;
          (g) Liens securing Hedge Transactions, including, without limitation,
pledges of cash or cash equivalents, provided, that, (i) such Hedge Transactions
comply with Section 7.10 to the extent applicable, and (ii) the aggregate amount
of cash or cash equivalents pledged (or the fair market value of other, non-cash
collateral pledged) shall not, at any time, exceed ten percent (10%) of the
Borrowing Base then in effect;
          (h) rights of first refusal, purchase options and similar rights
granted pursuant to joint operating agreements, joint ownership agreements,
stockholders agreements, organic documents and other similar agreements and
documents that have been disclosed to the Administrative Agent in writing;
          (i) Liens incurred in the ordinary course of business on cash or
securities pledged in connection with workmen’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, leases and contracts (other than
for Debt) entered into in the ordinary course of business (including lessee and
operator obligations under statute, governmental regulations or instruments
related to the ownership, exploration and production of oil, gas and minerals on
state, federal or foreign lands or waters) or to secure obligations on surety or
appeal bonds;
          (j) pre-judgment Liens and judgment Liens in existence less than
15 days after the entry thereof or with respect to which execution has been
stayed or the payment of which is covered in full (subject to a customary
deductible) by insurance;
          (k) Liens resulting from the deposit of funds or evidences of Debt in
trust for the purpose of defeasing Debt of Parent, the Borrower or any of its
Subsidiaries to the extent any such defeasance is not prohibited by this
Agreement;
          (l) customary Liens for the fees, costs and expenses of trustees and
escrow agents pursuant to the indenture, escrow agreement or other similar
agreement establishing such trust or escrow arrangement;

22



--------------------------------------------------------------------------------



 



          (m) Liens pursuant to merger agreements, stock purchase agreements,
asset sale agreements and similar agreements (i) limiting the transfer of
properties and assets pending consummation of the subject transaction and
(ii) in respect of earnest money deposits, good faith deposits, purchase price
adjustment escrows and similar deposits and escrow arrangements made or
established thereunder;
          (n) rights reserved to or vested in any municipality or governmental,
statutory or public authority by the terms of any right, power, franchise,
grant, license or permit, or by any provision of law, to terminate such right,
power, franchise, grant, license or permit or to purchase, condemn, expropriate
or recapture or to designate a purchaser of any of the property of such Person;
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any property of such Person, or to use
such property in a manner which does not materially impair the use of such
property for the purposes for which it is held by such Person; and any
obligation or duties affecting the property of such Person to any municipality
or governmental, statutory or public authority with respect to any franchise,
grant, license or permit;
          (o) Limited Recourse Equity Pledges;
          (p) Liens securing the Permitted Second Lien Debt that (i) only
encumber property that secures the Obligations and (ii) are subordinated as
provided in the definition of Permitted Second Lien Debt; and
          (q) to the extent not included in clauses (a) through (p) above,
Permitted Encumbrances under and as defined in the Mortgages; and
          (r) Liens on property not securing the Secured Obligations and not
otherwise permitted by the foregoing clauses of this definition; provided that
the aggregate principal or face amount of all Debt secured under this clause
(r) shall not exceed $15,000,000 at any time.
     “Permitted Second Lien Debt” means, collectively (a) the Debt of the
Borrower owing to EAP Operating or any other wholly-owned subsidiary of EAC
under the Subordinated Credit Agreement of even date hereof in the maximum
principal amount of $120,000,000 in the form approved by the Administrative
Agent prior to the Closing Date, provided that such Debt and the Liens securing
such Debt are subordinated to the Secured Obligations under a subordination
agreement approved by the Administrative Agent prior to the Closing Date, and
(b) any Debt incurred in exchange for, or the net proceeds of which are applied
to extend, refund, refinance, repurchase, retire or replace the Debt described
in the foregoing clause (a); provided that (i) the principal amount of such Debt
does not exceed the principal amount of the Debt so extended, refunded,
refinanced, repurchased, retired or replaced (plus the amount of any premiums
paid and reasonable expenses incurred in connection therewith) and (ii) such
Debt and the Liens, if any, securing such Debt are subordinated to the Secured
Obligations under a subordination agreement approved by the Administrative
Agent; provided, however, such Debt under clause (a) or (b) is not subject to
negative covenants or events of default (or other provisions that have the same
effect as negative covenants or events of default) more restrictive than those
set forth in the Original Permitted Second Lien Debt Documents and does not have
a maturity date prior to the maturity date applicable to the Permitted Second
Lien Debt outstanding on the Closing Date.

23



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower-Related Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
     “Pledge Agreement” means a pledge agreement substantially in the form of
Exhibit F attached hereto to be executed by (i) the Borrower, pursuant to which
the Borrower shall pledge to the Administrative Agent all of the issued and
outstanding Equity Interests directly owned by the Borrower in each existing or
hereafter created or acquired (x) Domestic Restricted Subsidiary of the
Borrower, and (y) to the extent no material adverse tax consequences would
result, Foreign Restricted Subsidiary of the Borrower, and (ii) each existing
and future Domestic Restricted Subsidiary of the Borrower (any such Restricted
Subsidiary being referred to herein as a “First Tier Restricted Subsidiary”),
pursuant to which such First Tier Restricted Subsidiary shall pledge to the
Administrative Agent all of the issued and outstanding Equity Interests directly
owned by such First Tier Restricted Subsidiary in each existing or hereafter
created (x) Domestic Restricted Subsidiary of such First Tier Restricted
Subsidiary and (y) to the extent no material adverse tax consequences would
result, Foreign Restricted Subsidiary of such First Tier Restricted Subsidiary,
in each case to secure the Secured Obligations.
     “Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Non-producing Mineral Interests, and Proved Undeveloped
Mineral Interests.
     “Proved Non-producing Mineral Interests” means all Mineral Interests which
constitute proved developed non-producing reserves.
     “Proved Producing Mineral Interests” means all Mineral Interests which
constitute proved developed producing reserves.
     “Proved Undeveloped Mineral Interests” means all Mineral Interests which
constitute proved undeveloped reserves.
     “RCRA” means the Resource Conservation and Recovery Act of 1976, as amended
by the Used Oil Recycling Act of 1980, the Solid Waste Recovery Act of 1976, as
amended by the Solid Waste Disposal Act of 1980, and the Hazardous and Solid
Waste Amendments of 1984 as amended from time to time.
     “Recognized Value” means, with respect to Mineral Interests, the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Mineral Interests as determined by the Administrative
Agent for purposes of determining the portion of the Borrowing Base which it
attributes to such Mineral Interests in accordance with Section 2.13 hereof.
     “Redetermination” means (i) any Scheduled Redetermination, (ii) any Special
Redetermination, or (iii) any redetermination pursuant to Section 2.13(d).

24



--------------------------------------------------------------------------------



 



     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, each April 1 and October 1, commencing October 1, 2007,
(b) with respect to any Special Redetermination, the first day of the first
month which is not less than twenty (20) Business Days following the date of a
request for a Special Redetermination, and (c) with respect to any
redetermination pursuant to Section 2.13(d), the date upon which any Credit
Party completes any Asset Disposition.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, at least two
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by the Credit Parties, in form and substance reasonably
acceptable to the Administrative Agent, prepared in accordance with customary
and prudent practices in the petroleum engineering industry and Financial
Accounting Standards Board Statement 69. Each Reserve Report required to be
delivered pursuant to Section 2.13(a) that is prepared as of December 31 shall
be prepared by the Approved Petroleum Engineer. Each other Reserve Report shall
be prepared by the Borrower’s in-house staff. Notwithstanding the foregoing, in
connection with any Special Redetermination requested by the Borrower, the
Reserve Report shall be in form and scope mutually acceptable to the Borrower
and the Administrative Agent. Until superseded, the Initial Reserve Report shall
be considered a Reserve Report.
     “Responsible Officer” of any Credit Party means the chief executive
officer, president, chief financial officer, treasurer or assistant treasurer of
such Credit Party (or, if such Credit Party is a limited partnership, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of the general partner of such Credit Party). Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or

25



--------------------------------------------------------------------------------



 



other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.
     “Restricted Investment” means Investments in Unrestricted Subsidiaries
(including any Investment in any Subsidiary at the time of its designation as an
Unrestricted Subsidiary) and Investments in Persons not otherwise permitted
under clauses (a) through (h) of Section 7.08, in either case who are
principally engaged in the businesses specified in Section 6.02; provided that
(i) the Borrower shall comply with Section 6.13 and Section 7.15, if applicable,
(ii) no Default exists or will result therefrom, (iii) no Borrowing Base
Deficiency exists, and (iv) the representations and warranties set forth in
Article V will be true and correct in all material respects after giving effect
thereto, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
     “Restricted Payment” means, with respect to any Credit Party, (a) any
Distribution by such Credit Party (other than Distributions by one Credit Party
to another Credit Party, Distributions consisting of common or preferred Equity
Interests of Parent, and, in the case of a Credit Party that is not a wholly
owned Restricted Subsidiary of the Borrower, Distributions made by such Credit
Party on a pro rata basis (or on a basis more favorable to the Borrower or to a
Restricted Subsidiary) to the Persons owning Equity Interests in such Credit
Party), (b) the purchase, retirement, redemption or payment by the Borrower or
any other Credit Party of any part of the principal of any Permitted Second Lien
Debt at any time prior to the scheduled maturity of such Permitted Second Lien
Debt, and (c) the purchase, retirement, redemption or payment by the Borrower or
any other Credit Party of any part of the principal of any Debt of such Person
(other than the Obligations, intercompany Debt between Credit Parties and the
Permitted Second Lien Debt) at any time prior to the scheduled maturity of such
Debt.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “Scheduled Redetermination” means any Redetermination of the Borrowing Base
pursuant to Section 2.13(b).
     “Secured Obligations” means the Obligations and the Secured Hedge
Obligations.
     “Secured Hedge Obligations” means all obligations arising from time to time
under Hedge Transactions entered into between any Credit Party and a
counterparty that is a Lender or an Affiliate of a Lender at the time of
entering into such Hedge Transaction.
     “Solvent” means, with respect to any Person on a particular date, the
condition that, on such date (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the liability of such Person on its debts as they become absolute and
matured, and (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business.
     “Special Redetermination” means any Redetermination of the Borrowing Base
pursuant to Section 2.13(c).

26



--------------------------------------------------------------------------------



 



     “SPC” has the meaning specified in Section 10.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means (i) any Subsidiary that has been designated
as an Unrestricted Subsidiary by the Borrower in accordance with Section 7.15,
and (ii) each Subsidiary of any such Unrestricted Subsidiary.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words

27



--------------------------------------------------------------------------------



 



“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements of EAC for the
Fiscal Year ended December 31, 2005, except as disclosed in the Forms 10-Q of
EAC for the first three Fiscal Quarters of 2006 or as otherwise specifically
prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

28



--------------------------------------------------------------------------------



 



     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
     1.07 Petroleum Terms. As used herein, the terms “proved reserves,” “proved
developed reserves,” “proved developed producing reserves,” “proved developed
non-producing reserves,” and “proved undeveloped reserves” have the meaning
given such terms from time to time and at the time in question by the Society of
Petroleum Engineers of the American Institute of Mining Engineers.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that immediately after giving effect to
any Borrowing, (a) the Total Outstandings shall not exceed the lesser of (i) the
Aggregate Commitments and (ii) the Borrowing Base then in effect plus, during
the Overadvance Period, the Overadvance Amount, and (b) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Commitment. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.04, and reborrow under this Section 2.01. Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall

29



--------------------------------------------------------------------------------



 



notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination

30



--------------------------------------------------------------------------------



 



of such interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) On any date, after giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Loans outstanding on such date.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date (the “Letter of
Credit Availability Period”), to issue Letters of Credit for the account of the
Borrower or its Restricted Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Restricted Subsidiaries and any drawings thereunder; provided that
immediately after giving effect to any L/C Credit Extension with respect to any
Letter of Credit, (1) the Total Outstandings shall not exceed the lesser of
(x) the Aggregate Commitments and (y) the Borrowing Base then in effect plus,
during the Overadvance Period, the Overadvance Amount, (2) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Commitment, and (3) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit then in effect. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the Letter of Credit
Availability Period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
          (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension thereof, unless the Required Lenders have approved such expiry
date; or
          (B) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

31



--------------------------------------------------------------------------------



 



     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
          (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
          (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
          (D) such Letter of Credit is to be denominated in a currency other
than Dollars; or
          (E) a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative

32



--------------------------------------------------------------------------------



 



Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) whether the requested Letter of Credit is to be a commercial
Letter of Credit or a standby Letter of Credit; and (H) such other matters as
the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk

33



--------------------------------------------------------------------------------



 



participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the

34



--------------------------------------------------------------------------------



 



conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the

35



--------------------------------------------------------------------------------



 



foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any

36



--------------------------------------------------------------------------------



 



transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given by the Borrower within five
(5) Business Days after the Borrower’s receipt of a copy of such Letter of
Credit or amendment thereto.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of

37



--------------------------------------------------------------------------------



 



the L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.04 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.04 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, Cash Collateral pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage the Letter of Credit Fee for each Letter of Credit issued hereunder.
Letter of Credit Fees shall be due and payable quarterly in arrears not later
than fifteen (15) days following the first Business Day after the end of each
March, June, September and December in respect of the most recently ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
Notwithstanding anything to the contrary contained herein, upon the request of
the

38



--------------------------------------------------------------------------------



 



Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate to the fullest extent permitted by applicable
laws.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears, and due and payable not later than fifteen (15) days following the
first Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. In addition, the Borrower shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
     2.04 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans (or, in connection with the
termination of the Aggregate Commitments pursuant to Section 2.05, such later
date as may be agreed to by the Administrative Agent) and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment

39



--------------------------------------------------------------------------------



 



of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.
     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
     (c) Except with respect to (i) a Special Redetermination pursuant to
Section 2.13(c) or (ii) a Borrowing Base adjustment pursuant to Section 2.13(d),
in the event a Borrowing Base Deficiency exists after giving effect to any
Redetermination, the Borrower shall, within ten (10) days following notice
thereof from the Administrative Agent, provide written notice (the “Election
Notice”) to the Administrative Agent stating the action which the Borrower
proposes to take to remedy such Borrowing Base Deficiency, and the Borrower
shall thereafter, at its option, either (1) eliminate such Borrowing Base
Deficiency by making a single mandatory prepayment of the Loans in an amount
equal to the entire amount of such Borrowing Base Deficiency within thirty
(30) days after the date on which the Borrower provides the Election Notice to
the Administrative Agent (the “Election Date”), (2) eliminate such Borrowing
Base Deficiency by making six (6) consecutive mandatory prepayments of the
Loans, each of which shall be in an amount equal to one-sixth (1/6th) of the
amount of such Borrowing Base Deficiency, commencing on the first Monthly Date
following the applicable Election Date and continuing on each of the five next
succeeding Monthly Dates thereafter, and in connection therewith, the Credit
Parties shall (A) dedicate a sufficient amount (as determined by the
Administrative Agent in its sole discretion) of the monthly cash flow from the
Credit Parties’ oil and gas properties to satisfy such payments, and (B) execute
and deliver such collateral assignments and/or security agreements in form and
substance satisfactory to the Administrative Agent which the Administrative
Agent may, in its discretion, require with respect thereto, or (3) within thirty
(30) days following the applicable Election Date, submit additional oil and gas
properties owned by the Credit Parties for consideration in connection with the
redetermination of the Borrowing Base which Administrative Agent and Required
Lenders deem sufficient in their sole discretion to eliminate such Borrowing
Base Deficiency. If a Borrowing Base Deficiency on any Election Date cannot be
eliminated pursuant to this Section 2.04(c) by prepayment of the Loans in full
(as a result of outstanding L/C Obligations on such Election Date), on up to six
Monthly Dates immediately following such Election Date, the Borrower shall also
deposit cash with the Administrative Agent, to be held by the Administrative
Agent to secure outstanding L/C Obligations in the manner contemplated by
Section 2.03, in an amount on each such Monthly Date at least equal to one sixth
(1/6th) of the balance of such Borrowing Base Deficiency (i.e., one-sixth of the
difference between the Borrowing Base Deficiency on such Election Date and the
remaining outstanding principal amount of the Loans on such Election Date),
until the aggregate amount of cash so deposited with the Administrative Agent
equals the balance of such Borrowing Base Deficiency. In the event a Borrowing
Base Deficiency shall occur (or an increase in any pre-existing Borrowing Base
Deficiency shall occur) as a result of a Special Redetermination pursuant to
Section 2.13(c), the Borrower shall be

40



--------------------------------------------------------------------------------



 



required to make a mandatory prepayment of the Loans within thirty (30) days
following receipt of notice of such Borrowing Base Deficiency (or increase in
any pre-existing Borrowing Base Deficiency) in an amount equal to the amount of
such Borrowing Base Deficiency (or increase in any pre-existing Borrowing Base
Deficiency).
     (d) Within one Business Day of the consummation by any Credit Party of any
Asset Disposition, the Borrower shall make a mandatory prepayment of the Loans
in an amount, if any, required to eliminate any Borrowing Base Deficiency
existing after giving effect to such Asset Disposition. Notwithstanding the
foregoing, in the event a Default or Event of Default is in existence on the
date of the consummation of any Asset Disposition, all Net Cash Proceeds from
such Asset Disposition shall be applied as a mandatory prepayment of the Loans.
     2.05 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction (or, in
connection with the termination of the Aggregate Commitments, such later date as
may be agreed to by the Administrative Agent), (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Letter of Credit Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
     2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

41



--------------------------------------------------------------------------------



 



     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Commitment Fee Percentage times the actual daily
amount by which the Borrowing Base plus, during the Overadvance Period, the
Overadvance Amount exceeds the Total Outstandings. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears not later than fifteen (15) days following the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Commitment Fee Percentage during any quarter, the
actual daily amount by which the Borrowing Base exceeds the Total Outstandings
shall be computed and multiplied by the Commitment Fee Percentage separately for
each period during such quarter that such Commitment Fee Percentage was in
effect.
     (b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees, if any, as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

42



--------------------------------------------------------------------------------



 



     2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All

43



--------------------------------------------------------------------------------



 



payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the

44



--------------------------------------------------------------------------------



 



Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the

45



--------------------------------------------------------------------------------



 



assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
     Each of the Borrower and Parent consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and Parent rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower and Parent in the amount of such participation.
     2.13 Borrowing Base.
     (a) Reserve Report; Proposed Borrowing Base. As soon as available and in
any event by February 28 and August 31 of each year, commencing August 31, 2007,
the Borrower shall deliver to the Administrative Agent and each Lender a Reserve
Report prepared as of the immediately preceding December 31 and June 30,
respectively. Simultaneously with the delivery to the Administrative Agent and
each Lender of each Reserve Report, the Borrower shall notify the Administrative
Agent and each Lender of the amount of the Borrowing Base which the Borrower
requests become effective on the next Redetermination Date (or such date
promptly following such Redetermination Date as the Required Lenders shall
elect).
     (b) Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Reports made available to the Lenders
pursuant to Section 2.13(a), the Lenders shall redetermine the Borrowing Base on
or prior to the next Redetermination Date (or such date promptly thereafter as
is reasonably possible based on the engineering and other information available
to the Lenders). Any Borrowing Base which becomes effective as a result of any
Redetermination of the Borrowing Base shall be subject to the following
restrictions: (a) such Borrowing Base shall not exceed the Borrowing Base
requested by the Borrower pursuant to Section 2.13(a) or 2.13(c) (as
applicable), (b) such Borrowing Base shall not exceed the Aggregate Commitments
then in effect, (c) to the extent such Borrowing Base represents an increase
from the Borrowing Base in effect prior to such Redetermination, such Borrowing
Base shall be approved by all Lenders, and (d) any Borrowing Base which
represents a decrease in the Borrowing Base in effect prior to such
Redetermination, or a reaffirmation of such prior Borrowing Base, shall be
approved by the Required Lenders. Each Redetermination shall be made by the
Lenders in accordance with their normal and customary procedures for evaluating
oil and gas reserves and other related assets as such exist at that particular
time and will otherwise be in their sole discretion. Without limiting such
discretion, the Borrower acknowledges and agrees that each Lender may consider
such credit factors as it deems appropriate which are consistent with its normal
and customary procedures for evaluating oil and gas reserves and shall have no
obligation in connection with any Redetermination to approve any increase from
the Borrowing Base in effect prior to such Redetermination. The Administrative
Agent shall propose such redetermined Borrowing Base to the Lenders within
15 days following receipt by the Administrative Agent and each Lender of a
Reserve Report pursuant to Section 2.13(a). Such proposed Borrowing Base shall
be determined by the Administrative Agent (1) in accordance with its normal and
customary procedures for evaluating oil and gas reserves and other related
assets as such exist at that particular time, (2) in part by utilizing the
arithmetic average of the Administrative Agent’s pricing forecast and discount
rates established

46



--------------------------------------------------------------------------------



 



by the Administrative Agent and in existence at that particular time, adjusted
to reflect the effect of the Borrower’s and its Restricted Subsidiaries’ Hedge
Transactions, and (3) otherwise in its sole discretion. After having received
notice of such proposed Borrowing Base by the Administrative Agent, the Required
Lenders (or all Lenders in the event of a proposed increase) shall have fifteen
(15) days to agree or disagree with such proposal. If at the end of such fifteen
(15) day period, the Required Lenders (or all Lenders in the event of a proposed
increase) have not communicated their approval or disapproval of the proposed
Borrowing Base, such silence shall be deemed an approval and the Administrative
Agent’s proposal shall be the new Borrowing Base. If, however, the Required
Lenders (or any Lender in the event of a proposed increase) notify
Administrative Agent within such fifteen (15) day period of their disapproval,
the Required Lenders (or all Lenders in the event of a proposed increase) shall,
within a reasonable period of time, agree on a new Borrowing Base. Promptly
following any Redetermination of the Borrowing Base, the Administrative Agent
shall notify the Borrower of the amount of the Borrowing Base as redetermined,
which Borrowing Base shall be effective as of the date specified in such notice,
and shall remain in effect for all purposes of this Agreement until the next
Redetermination.
     (c) Special Redetermination. In addition to Scheduled Redeterminations, the
Borrower and the Required Lenders shall each be permitted to make (i) Special
Redeterminations pursuant to Section 5.09, and (ii) other Special
Redeterminations of the Borrowing Base; provided, that, the Required Lenders
shall be permitted to make only one (1) Special Redetermination pursuant to this
Section 2.13(c) in any calendar year, and the Borrower shall be permitted to
make only two (2) Special Redeterminations pursuant to this Section 2.13(c) in
any calendar year. Any request for a Special Redetermination shall be made
pursuant to a written notice to the other parties to this Agreement, and, in the
case of a request by the Borrower, such notice shall be accompanied by a Reserve
Report and a notification of the Borrowing Base requested by the Borrower in
connection with such Special Redetermination. Any Special Redetermination shall
be made by the Administrative Agent and the Lenders in accordance with the
procedures and standards set forth in Section 2.13(b); provided, that, no
Reserve Report will be required to be delivered to the Administrative Agent and
the Lenders in connection with any Special Redetermination requested by the
Required Lenders pursuant to this Section 2.13(c).
     (d) Asset Disposition Adjustment. In addition to Scheduled Redeterminations
and Special Redeterminations, the Borrowing Base shall reduce simultaneously
with the completion by any Credit Party of any Asset Disposition by the
Borrowing Base value of the Borrowing Base Properties which are subject to such
Asset Disposition (which shall be the Borrowing Base value assigned thereto by
Administrative Agent and approved by Required Lenders, and which, in the case of
any exchange, shall be the net reduction in the Borrowing Base value realized or
resulting from such exchange); provided, however, so long as no Borrowing Base
Deficiency exists immediately prior to such Asset Disposition, such reduction in
the Borrowing Base shall not occur unless and until the Borrowing Base value of
all Borrowing Base Properties subject to Asset Dispositions since the most
recent Redetermination of the Borrowing Base exceeds 5% of the total amount of
such most recent Borrowing Base.
     (e) Borrowing Base Deficiency. If a Borrowing Base Deficiency exists after
giving effect to any Redetermination, the Borrower shall be obligated to
eliminate such Borrowing Base

47



--------------------------------------------------------------------------------



 



Deficiency by making mandatory prepayments of the Loans or by taking such other
action required by Section 2.04.
     (f) Initial Borrowing Base. Notwithstanding anything to the contrary
contained herein, the Borrowing Base in effect during the period commencing on
the Closing Date and ending on the effective date of the first Redetermination
after the Closing Date shall be $115,000,000.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, which demand shall contain an invoice itemizing in reasonable
detail the Taxes, Other Taxes and liability that is subject to the Borrower’s
indemnification according to this Section 3.01 for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. Within 30 days after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental

48



--------------------------------------------------------------------------------



 



Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 3.01(e) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.01 with respect to Taxes imposed by the United States; provided,
however, that

49



--------------------------------------------------------------------------------



 



should a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding Tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate

50



--------------------------------------------------------------------------------



 



Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon delivery by such Lender or the L/C Issuer of a certificate
complying with Section 3.04(c), the Borrower will, pursuant to Section 3.04(c),
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level

51



--------------------------------------------------------------------------------



 



below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will,
pursuant to Section 3.04(c), compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, and containing an explanation in
reasonable detail of the manner in which such amount or amounts were determined,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

52



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

53



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Credit Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) the Pledge Agreement duly executed and delivered by the Borrower and
each First Tier Restricted Subsidiary, together with (A) to the extent the
Equity Interests pledged pursuant to the Pledge Agreement are certificated, all
certificates (or other evidence acceptable to the Administrative Agent)
evidencing such Equity Interests, which certificates shall be duly endorsed or
accompanied by appropriate stock powers (as applicable) executed in blank, and
(B) such other agreements and writings as may be reasonably requested by the
Administrative Agent, including, without limitation, UCC financing statements
and/or amendments to financing statements, in form and substance reasonably
satisfactory to the Administrative Agent;
     (iv) Mortgages covering Proved Mineral Interests that have a Recognized
Value of not less than the 80% of the Recognized Value of all Proved Mineral
Interests owned by the Credit Parties on the Closing Date and included in the
Borrowing Base in effect on the Closing Date, duly executed and delivered by the
applicable Credit Parties, together with such other assignments, conveyances,
agreements and other writings as may be reasonably requested by the
Administrative Agent, including, without limitation, UCC financing statements
and/or amendments to financing statements, in form and substance reasonably
satisfactory to the Administrative Agent;
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Credit Party is a party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

54



--------------------------------------------------------------------------------



 



     (vii) a favorable opinion of Baker Botts L.L.P., counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender, substantially in
the form of Exhibit H;
     (viii) a favorable opinion of Holme Roberts & Owens, LLP, special Wyoming
counsel for the Administrative Agent, addressed to the Administrative Agent and
each Lender, as to the enforceability of the Mortgages in Wyoming and otherwise
in form and substance satisfactory to the Administrative Agent;
     (ix) such lien search reports as the Administrative Agent shall reasonably
require, conducted in such jurisdictions and reflecting such names as the
Administrative Agent shall request;
     (x) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals (other than those
related to the ordinary conduct of its business) required in connection with the
execution, delivery and performance by each Credit Party and the validity
against such Credit Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
     (xi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied as of the Closing Date, and (B) that there has not occurred a
material adverse change (x) in the business, assets, properties, liabilities
(actual or contingent), operations or condition (financial or otherwise) of
Parent, the Borrower and its Subsidiaries (after giving effect to the
Acquisition), taken as a whole, since the dates of such entities’ formation or
(y) in the facts and information regarding such entities or the Acquisition as
represented to date; and
     (xii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect.
     (b) The Administrative Agent’s (or its counsel’s) completion of a review of
title to Borrowing Base Properties representing not less than 75% of the
Recognized Value of all Borrowing Base Properties on the Closing Date, which
review shall not have revealed any condition or circumstance that would reflect
that the representations and warranties contained in Section 5.09 hereof are
inaccurate in any material respect.
     (c) The transactions contemplated by this Agreement shall be permitted by
applicable Law and regulation and shall not subject Administrative Agent, any
Lender, or any Borrower-Related Party to any Material Adverse Change.
     (d) No litigation, arbitration or similar proceeding shall be pending or
threatened which calls into question the validity or enforceability of the
Acquisition Agreement, this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby.
     (e) Any fees required to be paid on or before the Closing Date shall have
been paid.

55



--------------------------------------------------------------------------------



 



     (f) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
required to be paid by the Borrower hereunder to the extent invoiced prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
     (g) The Acquisition shall have been consummated in accordance in all
material respects with the terms of the Acquisition Agreement and applicable
law.
     (h) The Borrower shall have received a capital contribution by Parent of
$100,000,000 in cash (the proceeds of which capital contribution were originally
contributed by EAC to LP Holdings and GP Holdings), and the Borrower shall have
issued the Permitted Second Lien Debt and received the proceeds thereof from EAP
Operating of $120,000,000 in cash.
     (i) No provision of the Acquisition Agreement or any material related
agreements shall have been altered, waived, amended, supplemented or otherwise
modified in any respect materially adverse to the Borrower or the Lenders,
except with the prior consent of the Administrative Agent
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has executed and delivered this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other
Borrower-Related Party contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

56



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     (d) After giving effect to such Credit Extension, the Total Outstandings
shall not exceed the Borrowing Base then in effect plus, during the Overadvance
Period, the Overadvance Amount.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower and Parent jointly and severally represent and warrant to the
Administrative Agent and each Lender that each of the following statements is
true and correct on the date hereof, and, subject to Section 4.02(a), will be
true and correct in all material respects on the occasion of each Borrowing and
the issuance of each Letter of Credit:
     5.01 Existence and Power of Each Borrower-Related Party. Each
Borrower-Related Party (a) is a corporation, limited liability company or
partnership duly incorporated or organized (as applicable), validly existing and
in good standing under the Laws of its jurisdiction of incorporation or
organization (as applicable), (b) has all corporate, limited liability company
or partnership power (as applicable) and all governmental licenses,
authorizations, consents and approvals required to carry on its businesses as
now conducted and as proposed to be conducted, except to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, and (c) is duly qualified to transact business as a foreign corporation,
foreign limited liability company or foreign partnership (as applicable) in each
jurisdiction where a failure to be so qualified would not reasonably be expected
to result in a Material Adverse Change.
     5.02 Credit Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Credit Party (to the extent each Credit Party is a party to
this Agreement and such Loan Documents) are within such Credit Party’s
corporate, partnership or limited liability company powers (as applicable), when
executed will be duly authorized by all necessary corporate, partnership, or
limited liability company action (as applicable), require no action by or in
respect of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law (including, without
limitation, the Margin Regulations) or of the partnership agreement, the
articles or certificate of incorporation, bylaws, regulations or comparable
charter or organizational documents of such Credit Party or of any material
agreement, judgment, injunction, order, decree or other material instrument
binding upon any Credit Party or result in the creation or imposition of any
Lien on any asset of any Credit Party other than the Liens securing the Secured
Obligations.

57



--------------------------------------------------------------------------------



 



     5.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and Parent; the other Loan Documents when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of each Credit Party executing the same; and each Loan Document is,
or when executed and delivered, will be, enforceable against each Credit Party
which executes the same in accordance with its terms, except as (a) the
enforceability thereof may be limited by bankruptcy, insolvency or similar Laws
affecting creditors rights generally, and (b) the availability of equitable
remedies may be limited by equitable principles of general applicability.
     5.04 Financial Information.
     (a) The annual audited consolidated and consolidating balance sheet of
Parent and the related consolidated and consolidating statements of operations
and cash flows most recently delivered to the Administrative Agent pursuant to
Section 6.01(a), fairly present in all material respects, in conformity with
GAAP, the consolidated financial position of Parent as of the date thereof and
its consolidated results of operations and cash flows for the period covered
thereby.
     (b) The quarterly unaudited consolidated and consolidating balance sheet of
Parent, and the related unaudited consolidated statements of operations and cash
flows most recently delivered to the Administrative Agent pursuant to
Section 6.01(b), fairly present in all material respects, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
Section 5.04(a) (subject to the absence of footnotes and to normal year-end
adjustments), the consolidated financial position of Parent as of the date
thereof and its consolidated results of operations and cash flows for the period
covered thereby.
     (c) Since the date of Parent’s most recent annual and quarterly
consolidated balance sheet and consolidated statements of operations and cash
flows delivered to the Administrative Agent pursuant to Section 6.01(a) or (b),
as applicable (or, prior to the initial delivery of such financial statements,
since the Closing Date), no Material Adverse Change has occurred (including,
without limitation, no Material Adverse Change with respect to any facts or
information regarding any Borrower-Related Party as represented to the
Administrative Agent or any Lender on or prior to the date hereof).
     (d) After giving effect to the transactions contemplated by this Agreement,
(i) Parent, the Borrower and its Subsidiaries, taken as a whole, and each Credit
Party is Solvent, (ii) no Credit Party intends to, and no Credit Party believes
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature, and (iii) no Credit Party is engaged in a business or
transaction, and no Credit Party is about to engage in business or a
transaction, for which such Credit Party’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Credit Party is engaged.
     5.05 Litigation. Except for matters disclosed on Schedule 5.05, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower
or Parent, threatened against or affecting any Borrower-Related Party before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which would reasonably be expected to result in a Material Adverse
Change or which could in any manner draw into question the validity of the Loan
Documents.

58



--------------------------------------------------------------------------------



 



     5.06 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
is qualified in form and operation under such section and, to the best knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. Any Borrower-Related Party and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur,
except that, with respect to an ERISA Event that arises in connection with the
acquisition of a business by a Borrower Related Party or an ERISA Affiliate and
relates to a plan maintained by such acquired business, no such ERISA Event has
occurred or is reasonably expected to occur which could reasonably be expected
to result in a Material Adverse Effect; (ii) no Pension Plan has Unfunded
Pension Liability in excess of $3,000,000; (iii) neither any Borrower-Related
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Borrower-Related Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Borrower-Related Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     5.07 Taxes and Filing of Tax Returns. Except to the extent being contested
by appropriate proceedings in accordance with Section 6.07 hereof, each
Borrower-Related Party has filed all tax returns required to have been filed and
has paid all Taxes shown to be due and payable on such returns, including
interest and penalties, and all other Taxes which are payable by such party, to
the extent the same have become due and payable. Neither the Borrower nor Parent
knows of any proposed Tax assessment against any Borrower-Related Party that
would, if made, have a Material Adverse Effect, and all Tax liabilities of each
Borrower-Related Party are adequately provided for.
     5.08 Ownership of Properties Generally. Each Credit Party has good and
defensible title to all material properties and assets purported to be owned by
it, including, without limitation, all assets reflected in the balance sheets
referred to in Section 5.04(a) and (b) (except to the extent subject to a
disposition permitted under Section 7.05 since the date of such balance sheets)
and all material assets which are necessary in the operation of their respective
businesses,

59



--------------------------------------------------------------------------------



 



and none of such properties or assets is subject to any Lien other than
Permitted Encumbrances and Immaterial Title Deficiencies.
     5.09 Mineral Interests. Except to the extent disposed of since the date of
the most recently delivered Reserve Report, each Credit Party has good and
defensible title to all of its Borrowing Base Properties evaluated in such
Reserve Report, free and clear of all Liens except Permitted Encumbrances and
Immaterial Title Deficiencies. Subject only to Immaterial Title Deficiencies and
Permitted Encumbrances, all Borrowing Base Properties are valid, subsisting, and
in full force and effect, and all material rentals, royalties, and other amounts
due and payable in respect thereof have been duly paid, except for delay rentals
with respect to which the applicable Credit Party has determined in good faith
that payment and discharge thereof is not in such Credit Party’s best interest.
Without regard to any consent or non-consent provisions of any joint operating
agreement covering any Proved Mineral Interests of any Credit Party, but subject
to Immaterial Title Deficiencies and Permitted Encumbrances, each Credit Party’s
share of (a) the costs for each of its Borrowing Base Properties evaluated in
the most recently delivered Reserve Report (except to the extent disposed of
since the date of such Reserve Report) is not greater than the decimal fraction
set forth in such Reserve Report, before and after payout, as the case may be,
and described therein by the respective designations “working interests,” “WI,”
“gross working interest,” “GWI,” or similar terms, and (b) production from,
allocated to, or attributed to each of its Borrowing Base Properties evaluated
in the most recently delivered Reserve Report (except to the extent disposed of
since the date of such Reserve Report)is not less than the decimal fraction set
forth in such Reserve Report, before and after payout, as the case may be, and
described therein by the designations “net revenue interest,” “NRI,” or similar
terms. Each well drilled in respect of each Borrowing Base Property evaluated in
the most recently delivered Reserve Report (except to the extent disposed of
since the date of such Reserve Report) which is categorized as proved developed
producing reserves and described in such Reserve Report (i) is capable of, and,
with the exception of wells which are presently not producing Hydrocarbons
pending the completion of workovers and repairs to such wells, is presently,
producing Hydrocarbons in commercially profitable quantities, and each Credit
Party is receiving payments for its share of production, and no material amount
of funds in respect of any thereof are held in suspense, and (ii) has been
drilled, bottomed, completed, and operated in compliance with all applicable
Laws in all material respects and no such well which is currently producing
Hydrocarbons is subject to any penalty in production by reason of such well
having produced in excess of its allowable production. The breach of any
representation or warranty set forth in Section 5.08 (as it relates to Borrowing
Base Properties) or this Section 5.09 shall not automatically cause an Event of
Default under Section 8.01(e) hereof. Instead, upon becoming aware that any
Credit Party has breached, or caused the breach of, any representation or
warranty set forth in Section 5.08 (as it relates to Borrowing Base Properties)
or this Section 5.09, the Required Lenders may cause to be made a Special
Redetermination of the Borrowing Base according to Section 2.13(c) hereof, in
which case that portion of the Borrowing Base Properties as to which the
representations and warranties of Section 5.08 (as it relates to Borrowing Base
Properties) or this Section 5.09 have been breached shall be excluded from the
Mineral Interests evaluated for purposes of the Borrowing Base; provided,
however, an Event of Default shall occur if, upon redetermination of the
Borrowing Base, the Borrowing Base as so redetermined has been reduced by more
than twenty-five percent (25%) from the Borrowing Base in effect immediately
prior to such Redetermination or the Borrower fails to pay in full when due any

60



--------------------------------------------------------------------------------



 



mandatory prepayment required by Section 2.04 hereof as a result of such
Borrowing Base Deficiency.
     5.10 Licenses, Permits, Etc. Each Borrower-Related Party possesses such
valid franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities, as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a failure to
obtain any such item would not reasonably be expected to result in a Material
Adverse Change.
     5.11 Compliance with Law. The business and operations of the
Borrower-Related Parties have been and are being conducted in accordance with
all applicable Laws other than violations of Laws which would not reasonably be
expected to (either individually or collectively) result in a Material Adverse
Change.
     5.12 Full Disclosure. No statement or information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Borrower-Related Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading as of the date made or deemed made; provided, that with respect to
the estimates, projections and pro forma financial information contained in the
materials referenced above, the Borrower only represents that they are based
upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Borrower-Related Party (other
than the future impact of generally known industry-wide risks normally
associated with the type of business conducted by the Borrower and its
Subsidiaries) that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.
     5.13 Organizational Structure; Nature of Business. The Borrower-Related
Parties are engaged principally in the business of acquiring, exploring,
developing, operating and disposing of Mineral Interests and the production,
marketing, processing, gathering, storage and transporting of Hydrocarbons
therefrom. Schedule 5.13 hereto accurately reflects, as of the date hereof,
(a) the jurisdiction of incorporation or organization of each Borrower-Related
Party, (b) each jurisdiction in which each Borrower-Related Party is qualified
to transact business as a foreign corporation, foreign partnership or foreign
limited liability company, (c) the authorized, issued and outstanding Equity
Interests of each Borrower-Related Party other than the Borrower (and the
record, and to the knowledge of the Borrower and Parent, beneficial owners of
such Equity Interests), and (d) all outstanding warrants, options, subscription
rights, convertible securities or other rights to purchase Equity Interests of
each Borrower-Related Party.

61



--------------------------------------------------------------------------------



 



     5.14 Environmental Matters. Except for matters disclosed on Schedule 5.14
hereto, no operation conducted by any Borrower-Related Party and no real or
personal property now or previously owned or leased by any Borrower-Related
Party (including, without limitation, any Credit Party’s Mineral Interests) and
no operations conducted thereon, and to the Borrower’s or Parent’s knowledge, no
operations of any prior owner, lessee or operator of any such properties, is in
violation of any Environmental Law other than violations which neither
individually nor in the aggregate would reasonably be expected to result in a
Material Adverse Change. Except for matters disclosed on Schedule 5.14 hereto,
no Borrower-Related Party, nor any such property or operation is the subject of
any existing, pending or, to the Borrower’s or Parent’s knowledge, threatened
Environmental Complaint which would reasonably be expected to, individually or
in the aggregate, result in Material Adverse Change. All notices, permits,
licenses, and similar authorizations required to be obtained or filed in
connection with the ownership of each tract of real property or operations of
any Borrower-Related Party thereon and each item of personal property owned,
leased or operated by any Borrower-Related Party including, without limitation,
notices, licenses, permits and authorizations required in connection with any
past or present treatment, storage, disposal, or release of Hazardous Substances
into the environment, have been duly obtained or filed, except to the extent the
failure to obtain or file such notices, licenses, permits and authorizations
would not reasonably be expected to result in a Material Adverse Change. All
Hazardous Substances generated at each tract of real property and by each item
of personal property owned, leased or operated by any Borrower-Related Party
have been transported, treated, and disposed of only by carriers or facilities
maintaining valid permits under RCRA and all other Environmental Laws for the
conduct of such activities, except in such cases where the failure to obtain
such permits would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change. Except for matters disclosed on
Schedule 5.14 hereto, there have been no Hazardous Discharges which were not in
compliance with Environmental Laws other than Hazardous Discharges which would
not reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change. Except for matters disclosed on Schedule 5.14 hereto,
no Borrower-Related Party has any known contingent liability in connection with
any Hazardous Discharge which would reasonably be expected to result in a
Material Adverse Change.
     5.15 Fiscal Year. The Borrower’s Fiscal Year is January 1 through
December 31.
     5.16 No Default. Neither a Default nor an Event of Default has occurred or
will exist after giving effect to the transactions contemplated by this
Agreement or the other Loan Documents.
     5.17 Government Regulation. No Credit Party is subject to regulation under
the Federal Power Act, the Interstate Commerce Act (as any of the preceding acts
have been amended), the Investment Company Act of 1940 or any other Law which
regulates the incurring by such Credit Party of Debt, including, but not limited
to Laws relating to common contract carriers or the sale of electricity, gas,
steam, water or other public utility services.
     5.18 Gas Balancing Agreements and Advance Payment Contracts. Except as set
forth on Schedule 5.18, on the date of this Agreement, on a net basis there are
no gas imbalances, take or pay or other prepayments with respect to any of the
Borrower’s and its Restricted Subsidiaries’ Mineral Interests which would
require the Borrower or any of its Restricted

62



--------------------------------------------------------------------------------



 



Subsidiaries to deliver, in the aggregate, five percent (5%) or more of the
monthly production of Hydrocarbons produced from such Mineral Interests at some
future time without then or thereafter receiving full payment therefor.
     5.19 Insurance. The properties of each Borrower-Related Party are insured
with financially sound and reputable insurance companies not Affiliates of such
Borrower-Related Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where such Borrower-Related Party
operates.
     5.20 Subsidiaries; Equity Interests.
     (a) As of the date of this Agreement, the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.20, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Borrower-Related Party in
the amounts specified in Part (a) of Schedule 5.20, free and clear of all Liens
(except as security for the Secured Obligations). As of the date of this
Agreement, all of the Borrower’s Subsidiaries are Restricted Subsidiaries.
     (b) As of the date of this Agreement, the Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.20. All of the outstanding Equity Interests
in the Borrower have been validly issued, and are fully paid and nonassessable.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     The Borrower and Parent jointly and severally covenant and agree that, so
long as there remain any Outstanding Amounts or any Lender has any Commitment
hereunder:
     6.01 Information. The Borrower and Parent will deliver, or cause to be
delivered, to the Administrative Agent:
     (a) as soon as available and in any event within ninety (90) days after the
end of each Fiscal Year, beginning with the Fiscal Year ending December 31,
2007, a consolidated and consolidating balance sheet of Parent as of the end of
such Fiscal Year and the related consolidated and consolidating statements of
income and statements of cash flow for such Fiscal Year, setting forth in each
case (as applicable), beginning with the financial statements for the Fiscal
Year ending December 31, 2008, in comparative form the figures for the previous
Fiscal Year, all reported by Parent in accordance with GAAP and audited by Ernst
& Young or another firm of independent public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent (it
being understood that, to the extent the foregoing financial statements are
contained in Parent’s Annual Report on Form 10-K, Parent may satisfy the
foregoing requirement by delivering copies of its Annual Report on Form 10-K);
     (b) as soon as available and in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year,
beginning with the Fiscal Quarter ending March 31, 2007, unaudited consolidated
and consolidating balance sheets of Parent as of

63



--------------------------------------------------------------------------------



 



the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income and statements of cash flow for such quarter
and for the portion of Parent’s Fiscal Year ended at the end of such Fiscal
Quarter, setting forth in each case (as applicable), beginning with the
quarterly financial statements for the Fiscal Quarter ending March 31, 2008, in
comparative form the figures for the corresponding quarter of Parent’s previous
Fiscal Year and the corresponding portion of Parent’s previous Fiscal Year (it
being understood that, to the extent the foregoing financial statements are
contained in Parent’s Quarterly Report on Form 10-Q, Parent may satisfy the
foregoing requirement by delivering copies of its Quarterly Report on Form
10-Q);
     (c) simultaneously with the delivery of each set of financial statements
referred to in Section 6.01(a) and Section 6.01(b), a Compliance Certificate of
Parent, (i) setting forth in reasonable detail the calculations required to
establish whether Parent was in compliance with the requirements of Section 7.13
on the date of such financial statements, (ii) stating whether there exists on
the date of such certificate any Default and, if any Default then exists,
setting forth the details thereof and the action which the Borrower and/or
Parent are taking or propose to take with respect thereto, (iii) stating whether
or not such financial statements fairly reflect in all material respects the
results of operations and financial condition of the Borrower-Related Parties as
of the date of such financial statements and for the period covered thereby,
(iv) setting forth (A) whether as of the date of such certificate, on a net
basis there are any gas imbalances, take or pay or other prepayments with
respect to any of the Borrower’s and its Restricted Subsidiaries’ Mineral
Interests which would require the Borrower or any of its Restricted Subsidiaries
to deliver, in the aggregate, five percent (5%) or more of the monthly
production of Hydrocarbons produced from such Mineral Interests at some future
time without then or thereafter receiving full payment therefor and, if so,
setting forth the amount thereof and (v) a summary of the Hedge Transactions to
which each Credit Party is a party on the date of such certificate;
     (d) promptly upon the mailing thereof to the stockholders of Parent
generally, copies of all financial statements, material reports and proxy
statements so mailed;
     (e) promptly upon the filing thereof, copies of all final registration
statements, post effective amendments thereto and annual, quarterly or special
reports which any Borrower-Related Party shall have filed with the Securities
and Exchange Commission; provided, that the Borrower and Parent must deliver, or
cause to be delivered, any annual reports which any Borrower-Related Party shall
have filed with the Securities and Exchange Commission within ninety (90) days
after the end of each Fiscal Year of such Borrower-Related Party, and any
quarterly reports which any Borrower-Related Party shall have filed with the
Securities and Exchange Commission within forty-five (45) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year of such
Borrower-Related Party;
     (f) promptly upon receipt of same, any notice or other information received
by any Borrower-Related Party indicating (i) any potential, actual or alleged
non-compliance with or violation of the requirements of any Environmental Law
which could reasonably be expected to result in liability to any
Borrower-Related Party for fines, clean up or any other remediation obligations
or any other liability in excess of $2,500,000 in the aggregate; (ii) any
potential, actual, alleged or threatened Hazardous Discharge, which Hazardous
Discharge would impose

64



--------------------------------------------------------------------------------



 



on any Borrower-Related Party a duty to report to a Governmental Authority or to
pay cleanup costs or to take remedial action under any Environmental Law which
could reasonably be expected to result in liability to any Borrower-Related
Party for fines, clean up and other remediation obligations or any other
liability in excess of $2,500,000 in the aggregate; or (iii) the existence of
any Lien arising under any Environmental Law securing any obligation to pay
fines, clean up or other remediation costs or any other liability in excess of
$2,500,000 in the aggregate. Without limiting the foregoing, the Borrower and
Parent shall provide, and cause each other Borrower-Related Party to provide, to
the Administrative Agent promptly upon receipt of same by any Borrower-Related
Party copies of all reports of environmental consultants or engineers received
by any Borrower-Related Party which would render the representations and
warranties contained in Section 5.14 untrue or inaccurate in any respect;
     (g) in the event any notification is provided to any Lender or the
Administrative Agent pursuant to Section 6.01(f) hereof or the Administrative
Agent or any Lender otherwise learns of any event or condition under which any
such notice would be required, then, upon request of the Required Lenders, the
Borrower and Parent shall, as soon as practicable after such request, cause to
be furnished to the Administrative Agent and each Lender a report by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
stating that a review of such event, condition or circumstance has been
undertaken (the scope of which shall be reasonably acceptable to the
Administrative Agent) and detailing the findings, conclusions and
recommendations of such consultant. The Borrower and Parent shall bear all
expenses and costs associated with such review and updates thereof;
     (h) promptly upon any Responsible Officer of any Credit Party becoming
aware of (i) the occurrence of any Default, or (ii) the breach of any material
representation or warranty set forth herein or in any other Loan Document, a
certificate of an Responsible Officer of the Borrower or Parent setting forth
the details thereof and (as applicable) the action which the Borrower and/or
Parent are taking or propose to take with respect thereto;
     (i) no later than February 28 and August 31 of each year, reports of
production, volumes, revenue, expenses and product prices for all Mineral
Interests owned by any Credit Party for the periods of six (6) months ending the
preceding December 31 and June 30, respectively. Such reports shall be prepared
on an accrual basis and shall be reported on an accounting key code basis;
     (j) prompt notices of any Material Adverse Change affecting any
Borrower-Related Party and of any matter that could reasonably be expected to
cause a Material Adverse Change;
     (k) prompt notices of any material change in accounting policies or
financial reporting practices by any Borrower-Related Party; and
     (l) from time to time such additional information regarding the financial
position or business of any Borrower-Related Party as the Administrative Agent,
at the request of any Lender, may reasonably request.
Information required to be delivered pursuant to paragraphs (a), (b), (d) and
(e) of this Section shall be deemed to have been delivered if such information,
or one or more annual or quarterly

65



--------------------------------------------------------------------------------



 



reports containing such information, shall have been posted by the
Administrative Agent on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial
third-party website or whether sponsored by the Administrative Agent) or shall
be available on the website of the Securities and Exchange Commission at
http://www.sec.gov or the website of Parent at the website address listed on
Schedule 10.02 and a confirming notice of such posting or availability shall
have been delivered or caused to be delivered to the Administrative Agent;
provided that (i) such notice may be included in a Compliance Certificate
delivered pursuant to paragraph (c) of this Section and (ii) the Borrower shall
deliver paper copies of the information referred to in paragraphs (a), (b),
(d) and (e) of this Section to any Lender that requests such delivery.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of Parent and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Parent and
the Borrower or its securities) (each, a “Public Lender”). Parent and the
Borrower hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Parent
and the Borrower shall be deemed to have authorized the Administrative Agent,
the Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Parent and
the Borrower or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     6.02 Business of the Borrower-Related Parties. The principal business of
the Borrower-Related Parties shall continue to be the acquisition, exploration,
development, operation and disposition of Mineral Interests and the production,
marketing, processing, gathering, storage and transportation of Hydrocarbons
therefrom.
     6.03 Maintenance of Existence. Each of the Borrower and Parent shall at all
times (a) maintain its corporate, partnership or limited liability company
existence in its state of incorporation or organization, and (b) maintain, and
cause each other Borrower-Related Party to maintain, its good standing and
qualification to transact business in all jurisdictions where the failure to
maintain such good standing or qualification to transact business could
reasonably be expected to result in a Material Adverse Change.

66



--------------------------------------------------------------------------------



 



     6.04 Title Data. The Borrower and Parent shall, upon request of Required
Lenders, and in addition to the title information required to be delivered
pursuant to Section 4.01(b) and Section 6.15, cause to be delivered to the
Administrative Agent such title opinions and other information regarding title
to Mineral Interests owned by any Credit Party that are included in the
Borrowing Base to allow the Administrative Agent to complete a review of title
to such Mineral Interests so that, after giving effect to such review, the
Administrative Agent (or its counsel) shall have completed a review of title to
Borrowing Base Properties representing not less than 75% of the Recognized Value
of all Borrowing Base Properties at such time.
     6.05 Books and Records; Right of Inspection.
     (a) The Borrower and Parent will, and will cause each other
Borrower-Related Party to, maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Borrower-Related Party.
     (b) The Borrower and Parent will permit, and will cause each other
Borrower-Related Party to permit, any officer, employee or agent of
Administrative Agent or of any Lender, at their own risk, to visit and inspect
any of the assets of any Borrower-Related Party, examine each Borrower-Related
Party’s books of record and accounts, take copies and extracts therefrom, and
discuss the affairs, finances and accounts of each Borrower-Related Party with
such Borrower-Related Party’s officers, accountants and auditors, all at such
reasonable times and as often as the Administrative Agent or any Lender may
reasonably request, all at the expense of the Borrower; provided however, that
with respect to discussions with Parent’s independent accountants, Parent shall
be given the opportunity to have a representative present during such
discussions.
     6.06 Maintenance of Insurance. The Borrower and Parent will, and will cause
each other Borrower-Related Party to, at all times maintain or cause to be
maintained insurance covering such risks as are customarily carried by
businesses similarly situated. All loss payable clauses or provisions in all
policies of insurance maintained by the Credit Parties pursuant to this
Section 6.06 insuring Collateral shall be endorsed in favor of and made payable
to the Administrative Agent for the ratable benefit of the holders of the
Secured Obligations, as their interests may appear.
     6.07 Payment of Taxes and Claims. The Borrower and Parent will, and will
cause each other Borrower-Related Party to, pay (a) all Taxes imposed upon it or
any of its assets or with respect to any of its franchises, business, income or
profits before any material penalty or interest accrues thereon, and (b) all
claims in excess of $3,000,000 (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by Law have or might become a Lien (other than a Permitted Encumbrance) on
any of its assets; provided, however, no payment of Taxes or claims shall be
required if (i) the amount, applicability or validity thereof is currently being
contested in good faith by appropriate action promptly initiated and diligently
conducted in accordance with good business practices and no material part of the
property or assets of any Borrower-Related Party is subject to any pending levy
or execution, and (ii) the Borrower-Related Parties, as and to the extent
required in accordance with GAAP, shall have set aside on their books reserves
(segregated to the extent required by GAAP) deemed by them to be adequate with
respect thereto.

67



--------------------------------------------------------------------------------



 



     6.08 Compliance with Laws and Documents. The Borrower and Parent will, and
will cause each other Borrower-Related Party to, comply with all Laws, their
respective partnership agreements, regulations, certificates of limited
partnership, articles of organization, certificates (or articles) of
incorporation, bylaws, and similar organizational documents, and all Material
Agreements to which any Borrower-Related Party is a party, unless a violation
thereof, alone or when combined with all other such violations, could not
reasonably be expected to result in a Material Adverse Change.
     6.09 Operation of Properties and Equipment.
     (a) The Borrower and Parent will, and will cause each other Credit Party
to, maintain, develop and operate (or cause the operator to maintain and operate
to the extent any such Credit Party is not the operator) its Mineral Interests
in a good and workmanlike manner, and observe and comply with all of the terms
and provisions, express or implied, of all oil and gas leases relating to such
Mineral Interests so long as such Mineral Interests are capable of producing
Hydrocarbons and accompanying elements in paying quantities, except to the
extent the failure to so comply would not reasonably be expected to have a
Material Adverse Change.
     (b) The Borrower and Parent will, and will cause each other Credit Party
to, comply with all contracts and agreements applicable to or relating to its
Mineral Interests or the production and sale of Hydrocarbons and accompanying
elements therefrom, except to the extent the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.
     (c) The Borrower and Parent will, and will cause each other Credit Party
to, at all times maintain, preserve and keep all operating equipment material to
the conduct of its business in proper repair, working order and condition,
ordinary wear and tear excepted, and make all necessary or appropriate repairs,
renewals, replacements, additions and improvements thereto so that the
efficiency of such operating equipment shall at all times be properly preserved
and maintained; provided, that, no item of operating equipment need be so
repaired, renewed, replaced, added to or improved if the Borrower or Parent, as
applicable, shall in good faith determine that such action is not necessary or
desirable for the continued efficient and profitable operation of the business
of such Credit Party.
     6.10 Environmental Law Compliance. The Borrower and Parent will, and will
cause each other Borrower-Related Party to, comply with all Environmental Laws
(including, without limitation, (a) all licensing, permitting, notification and
similar requirements of Environmental Laws, and (b) all provisions of all
Environmental Laws regarding storage, discharge, release, transportation,
treatment and disposal of Hazardous Substances) a violation of which would
result in a Material Adverse Change. The Borrower and Parent will, and will
cause each other Borrower-Related Party to, promptly pay and discharge when due
all legal debts, claims, liabilities and obligations with respect to any
clean-up or remediation measures necessary to comply with Environmental Laws,
except to the extent the failure to so pay and discharge such items would not
reasonably be expected to have a Material Adverse Effect; provided, however, no
payment of such debts, claims, liabilities and obligations shall be required if
(i) the amount, applicability or validity thereof is currently being contested
in good faith by appropriate proceedings and no material part of the property or
assets of any Borrower-Related Party is subject to any pending levy or
execution, and (ii) the Borrower-Related Parties, as and to the

68



--------------------------------------------------------------------------------



 



extent required in accordance with GAAP, shall have set aside on their books
reserves (segregated to the extent required by GAAP) deemed by them to be
adequate with respect thereto.
     6.11 ERISA Reporting Requirements. The Borrower and Parent shall furnish,
or cause to be furnished, to the Administrative Agent:
     (a) promptly, and in any event (i) within thirty (30) days after any
Borrower-Related Party or any ERISA Affiliate knows or has reason to know that
any ERISA Event described in clause (a) of the definition of ERISA Event or any
event described in Section 4063(a) of ERISA with respect to any Plan of any
Borrower-Related Party or any ERISA Affiliate has occurred, and (ii) within
fifteen (15) days after any Borrower-Related Party or any ERISA Affiliate knows
or has reason to know that any other ERISA Event with respect to any Plan of any
Borrower-Related Party or any ERISA Affiliate has occurred or a request for
minimum funding waiver under Section 412 of the Code with respect to any Plan of
any Borrower-Related Party or any ERISA Affiliate has been made, a written
notice describing such event and describing what action is being taken or is
proposed to be taken with respect thereto, together with a copy of any notice of
event that is given to the PBGC;
     (b) promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower-Related Party or any ERISA Affiliate from the PBGC,
copies of each notice received by any Borrower-Related Party or any ERISA
Affiliate of the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan;
     (c) promptly, and in any event within thirty (30) days after the receipt by
any Borrower-Related Party of a request therefor by a Lender, copies of any
annual and other report (including Schedule B thereto) with respect to a Plan
filed by any Borrower-Related Party or any ERISA Affiliate with the United
States Department of Labor, the Internal Revenue Service or the PBGC;
     (d) promptly, and in any event within ten (10) Business Days after receipt
thereof, a copy of any correspondence any Borrower-Related Party or any ERISA
Affiliate receives from the Plan Sponsor (as defined in Section 4001(a)(10) of
ERISA) of any Plan asserting withdrawal liability pursuant to Section 4219 or
4202 of ERISA upon any Borrower-Related Party or any ERISA Affiliate, and a
statement from the chief financial officer of such Borrower-Related Party or
such ERISA Affiliate setting forth details as to the events giving rise to such
withdrawal liability and the action which such Borrower-Related Party or such
ERISA Affiliate is taking or proposes to take with respect thereto; and
     (e) notification within five (5) Business Days after any Borrower-Related
Party or any ERISA Affiliate knows or has reason to know that any such
Borrower-Related Party or any such ERISA Affiliate has or intends to file a
notice of intent to terminate any Plan under a distress termination within the
meaning of Section 4041(c) of ERISA and a copy of such notice.
     6.12 Additional Documents. The Borrower and Parent will, and will cause
each other Credit Party (to the extent each is party thereto) to, cure promptly
any defects in the creation and issuance of each Note, and the execution and
delivery of this Agreement and the other Loan

69



--------------------------------------------------------------------------------



 



Documents and, at the Borrower’s and Parent’s expense, the Borrower and Parent
shall promptly and duly execute and deliver to each Lender, and cause each other
Credit Party to promptly and duly execute and deliver to each Lender, upon
reasonable request, all such other and further documents, agreements and
instruments in compliance with or accomplishment of the covenants and agreements
of the Credit Parties in this Agreement and the other Loan Documents as may be
reasonably necessary or appropriate in connection therewith.
     6.13 Environmental Review. In connection with any acquisition by any
Borrower-Related Party, if such acquisition or a series of related acquisitions
involves assets valued at greater than an amount equal to 5% of the then-current
Borrowing Base, other than (a) undeveloped Mineral Interests, or (b) an
acquisition of additional interests in assets in which any Borrower-Related
Party previously held an interest, the Borrower or Parent shall (x) notify the
Administrative Agent of such acquisition, and (y) if requested by the
Administrative Agent within thirty (30) days of such notice, provide to the
Administrative Agent a report or reports in form, scope and detail reasonably
acceptable to the Administrative Agent from environmental engineering firms
reasonably acceptable to the Administrative Agent, which report or reports shall
set forth the results of a Phase I environmental review of such assets.
     6.14 Security.
     (a) The Secured Obligations shall be secured by first and prior Liens
(subject only to Permitted Encumbrances and Immaterial Title Deficiencies)
covering and encumbering (i) Mineral Interests owned by the Credit Parties
constituting not less than 80% of the Recognized Value of all Proved Mineral
Interests then owned by the Credit Parties included in the then-current
Borrowing Base, (ii) all of the issued and outstanding Equity Interests in the
Borrower, (iii) all of the issued and outstanding Equity Interests directly
owned by the Borrower in each existing and future (x) Domestic Restricted
Subsidiary of the Borrower and (y) to the extent no material adverse tax
consequences would result, Foreign Restricted Subsidiary of the Borrower, and
(iv) all of the issued and outstanding Equity Interests directly owned by each
First Tier Restricted Subsidiary in each existing and future (x) Domestic
Restricted Subsidiary of such First Tier Restricted Subsidiary and (y) to the
extent no material adverse tax consequences would result, Foreign Restricted
Subsidiary of such First Tier Restricted Subsidiary. The Borrower and Parent
hereby consent and authorize Administrative Agent, and its agents, to file any
and all necessary financing statements under the Uniform Commercial Code (as in
effect in the State of New York from time to time), assignments or continuation
statements as necessary from time to time (in Administrative Agent’s discretion)
to perfect (or continue perfection of) the Liens granted pursuant to the Loan
Documents.
     (b) On the Closing Date and on or before each Redetermination Date after
the Closing Date, and at such other times as the Administrative Agent or the
Required Lenders shall reasonably request, the Borrower and Parent shall, and
shall cause each other Credit Party that owns Borrowing Base Properties to,
deliver to the Administrative Agent, for the ratable benefit of each Lender,
Mortgages duly executed by such Credit Party, together with such other
assignments, conveyances, agreements and other writings as may be reasonably
requested by the Administrative Agent or the Required Leaders, including,
without limitation, UCC financing statements and/or amendments to financing
statements as the Administrative Agent shall deem necessary or appropriate to
grant, evidence and perfect the Liens required by Section 6.14(a)

70



--------------------------------------------------------------------------------



 



with respect to Mineral Interests then held by such Credit Party which are not
the subject of existing first and prior, perfected Liens securing the Secured
Obligations as required by Section 6.14(a).
     (c) Promptly upon (i) the creation or acquisition by the Borrower of any
Restricted Subsidiary, (ii) the creation or acquisition by any First Tier
Restricted Subsidiary of any Restricted Subsidiary, or (iii) any Unrestricted
Subsidiary becoming a Restricted Subsidiary, the Borrower or such First Tier
Restricted Subsidiary (as applicable) shall execute and deliver to the
Administrative Agent an addendum to the Pledge Agreement pursuant to which the
Equity Interests owned by the Borrower or such First Tier Restricted Subsidiary
in such Restricted Subsidiary shall be pledged to the Administrative Agent (to
the extent no material adverse tax consequences would result therefrom),
together with (i) to the extent such Equity Interests are certificated, all
certificates (or other evidence acceptable to the Administrative Agent)
evidencing such Equity Interests, which shall be duly endorsed or accompanied by
stock powers executed in blank (as applicable), and/or (ii) such UCC financing
statements and/or amendments to financing statements as the Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect the Liens
required by Section 6.14(a) in such Equity Interests.
     6.15 Title Opinions. At any time any Credit Party is required to execute
and deliver Mortgages to the Administrative Agent pursuant to Section 6.14(a),
to the extent requested by the Administrative Agent, the Borrower shall also
deliver to the Administrative Agent (a) such evidence of title with respect to
the Borrowing Base Properties subject to such Mortgages as the Administrative
Agent shall reasonably deem necessary or appropriate to complete a review of
title to such Borrowing Base Properties so that, after giving effect to such
review, the Administrative Agent (or its counsel) shall have completed a review
of title to Borrowing Base Properties representing not less than 75% of the
Recognized Value of all Borrowing Base Properties at such time, and (b) opinions
of counsel regarding the validity and perfection of the Liens created by such
Mortgages.
     6.16 Guarantees. Payment and performance of the Secured Obligations shall
be fully guaranteed by (i) Parent, (ii) each existing or hereafter created or
acquired Domestic Restricted Subsidiary of the Borrower and each Unrestricted
Subsidiary that becomes a Domestic Restricted Subsidiary of the Borrower and
(iii) to the extent no material adverse consequences would result, each existing
or hereafter created or acquired Foreign Restricted Subsidiary of the Borrower
and each Unrestricted Subsidiary that becomes a Foreign Restricted Subsidiary of
the Borrower, in each case pursuant to the Guaranty. Promptly upon the date of
creation or acquisition by the Borrower or any of its Subsidiaries of any
Domestic Restricted Subsidiary, or promptly upon any Unrestricted Subsidiary
becoming a Domestic Restricted Subsidiary, the Borrower shall cause such
Domestic Restricted Subsidiary to execute and deliver to the Administrative
Agent a supplement to the Guaranty, whereby it shall become a Guarantor
thereunder. Promptly upon the date of creation or acquisition by the Borrower or
any of its Subsidiaries of any Foreign Restricted Subsidiary, or promptly upon
any Unrestricted Subsidiary becoming a Foreign Restricted Subsidiary, to the
extent no material adverse tax consequences would result, the Borrower shall
cause such Foreign Restricted Subsidiary to execute and deliver to the
Administrative Agent a supplement to the Guaranty, whereby it shall become a
Guarantor thereunder.

71



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS
     The Borrower and Parent agree that, so long as there remain any Outstanding
Amounts, or any Lender has any Commitment hereunder:
     7.01 Incurrence of Debt. The Borrower and Parent will not, nor will the
Borrower and/or Parent permit any other Credit Party to, incur, become or remain
liable for any Debt other than: (a) the Secured Obligations (including, without
limitation, Debt pursuant to any Hedge Transaction entered into by a Credit
Party with a Lender or any Affiliate of any Lender), (b) Permitted Second Lien
Debt and Guarantees thereof, (c) other Debt under Hedge Transactions, provided,
that such Hedge Transactions comply with the terms and provisions of this
Agreement, including, without limitation, Section 7.10, (d) intercompany Debt
between Credit Parties, and (e) Debt not otherwise permitted under this
Section 7.01 in an aggregate principal amount outstanding at any time not to
exceed $15,000,000.
     7.02 Restricted Payments. The Borrower and Parent will not, nor will the
Borrower and/or Parent permit any other Credit Party to, directly or indirectly,
declare or pay, or incur any liability to declare or pay, any Restricted
Payment, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom
and no Borrowing Base Deficiency exists (and by making any such Restricted
Payment, the Borrower and Parent shall be deemed to have represented and
warranted to Administrative Agent and the Lenders that all conditions for making
such Restricted Payment have been satisfied):
     (a) upon and after the IPO Effective Date, the Borrower may prepay all or a
portion of the Permitted Second Lien Debt so long as, at the time of any such
prepayment, the Total Outstandings are less than or equal to, or are
simultaneously reduced to an amount that is less than or equal to the lesser of
$100,000,000 or 90% of the Borrowing Base then in effect;
     (b) after the IPO Effective Date, Parent may make quarterly cash
distributions in accordance with the Partnership Agreement of Available Cash, as
defined in the Partnership Agreement; and
     (c) the Borrower or any other Credit Party may retire, redeem or pay any
part of the principal of any Debt of such Person (other than the Permitted
Second Lien Debt) at any time prior to the scheduled maturity of such Debt.
     7.03 Negative Pledge. The Borrower and Parent will not, nor will the
Borrower and/or Parent permit any other Credit Party to, create, assume or
suffer to exist any Lien on any asset of any Credit Party other than Permitted
Encumbrances and Immaterial Title Deficiencies.
     7.04 Consolidations and Mergers. The Borrower and Parent will not, nor will
the Borrower and/or Parent permit any other Credit Party to, consolidate or
merge with or into any other Person; provided that, so long as no Default or
Event of Default exists or will result and all representations and warranties
will be true and correct after giving effect thereto, (a) the Borrower may merge
or consolidate with another Person (other than Parent) so long as the Borrower
is the surviving entity, and (b) any wholly owned Restricted Subsidiary of the

72



--------------------------------------------------------------------------------



 



Borrower may merge or consolidate with or into any other Person so long as the
Borrower, Parent or a wholly owned Restricted Subsidiary of the Borrower is the
surviving entity.
     7.05 Dispositions. The Borrower and Parent will not, nor will the Borrower
and/or Parent permit any other Credit Party to, sell, lease, transfer, abandon
or otherwise dispose of any asset, other than:
     (a) dispositions of obsolete or worn out property or property that is no
longer necessary or useful to the proper conduct of its business, whether now
owned or hereafter acquired, in the ordinary course of business;
     (b) dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) within 180 days after such disposition the proceeds of such disposition
are applied to the purchase price of such replacement equipment;
     (c) the sale in the ordinary course of business of Hydrocarbons produced
from the Credit Parties’ Mineral Interests;
     (d) Asset Dispositions and other dispositions of Mineral Interests;
provided, that all mandatory prepayments required by Section 2.04 in connection
with such Asset Disposition (after giving effect to any adjustment pursuant to
Section 2.13(d) for such Asset Disposition) are made within one Business Day of
the closing thereof;
     (e) a disposition between Credit Parties;
     (f) dispositions of Equity Interests in Unrestricted Subsidiaries;
     (g) the creation of a Permitted Encumbrance;
     (h) the surrender or waiver of contract rights or the disposition,
settlement, release or surrender of contract, tort or other claims of any kind;
     (i) any disposition of defaulted receivables that arose in the ordinary
course of business for collection;
     (j) during each calendar year, a single transaction or series of related
transactions that involve the disposition of assets (other than Mineral
Interests or Debt of or Equity Interests in a Credit Party) with a fair market
value of less than $3,000,000;
     (k) a Restricted Payment permitted by Section 7.02;
     (l) dispositions permitted by Section 7.04; and
     (m) an Investment permitted by Section 7.08.
     In no event will any Credit Party (other than the Borrower) sell, transfer
or dispose of, or permit any other Credit Party (other than the Borrower) to
sell, transfer or dispose of any capital

73



--------------------------------------------------------------------------------



 



stock of, or other equity interest in, any Restricted Subsidiary of the Borrower
nor will the Borrower or Parent permit any Credit Party (other than Parent and
the Borrower) to issue or sell any Equity Interest of a Credit Party (other than
the Borrower) to any Person other than a Credit Party unless (i) in the case of
a disposition, such disposition is otherwise permitted by this Section 7.05 and
(ii) the remaining ownership in such Person, if any, would be an Investment
permitted by Section 7.08.
     7.06 Amendments to Organization Documents; Other Material Agreements. The
Borrower and Parent will not, nor will the Borrower and/or Parent permit any
other Credit Party to, enter into or permit any material modification or
amendment of, or waive any material right or obligation of any Person under,
(a) its Organization Documents if such modification, amendment or waiver could
reasonably be expected to have a Material Adverse Effect, or (b) the documents,
instruments and agreements evidencing or otherwise pertaining to the Permitted
Second Lien Debt if such modification, amendment or waiver would result in such
Permitted Second Lien Debt (x) not being fully subordinated to the Obligations
to the same extent as set forth in the Original Permitted Second Lien Debt
Documents, unless otherwise approved by the Required Lenders, (y) being subject
to negative covenants or events of default (or other provisions which have the
same effect as negative covenants or events of default) more restrictive than
those set forth in the Original Permitted Second Lien Debt Documents or
(z) having a maturity date prior to the maturity date applicable to the
Permitted Second Lien Debt outstanding on the Closing Date.
     7.07 Use of Proceeds. The proceeds of Borrowings will not be used for any
purpose other than (a) to make intercompany advances from the Borrower to
another Credit Party, (b) to finance the purchase price under the Acquisition
Agreement, (c) working capital, (d) to finance the acquisition, exploration,
development and operation of Mineral Interests and the production, marketing,
processing and transportation of Hydrocarbons therefrom, and related capital
assets, and (e) for general company purposes (including the payment of fees and
expenses related to the Acquisition and the transactions contemplated by this
Agreement and the making of Restricted Payments permitted by this Agreement).
None of such proceeds (including, without limitation, proceeds of Letters of
Credit issued hereunder) will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any Margin
Stock, and none of such proceeds will be used in violation of applicable Law
(including, without limitation, the Margin Regulations). Letters of Credit will
be issued hereunder only for general company purposes of the Borrower and its
Restricted Subsidiaries. Without limiting the foregoing, no Letter of Credit
will be issued hereunder to secure any Credit Party’s obligations with respect
to Hedge Transactions other than (i) Hedge Transactions with a Lender or an
Affiliate of any Lender, or (ii) Hedge Transactions with a counterparty other
than a Lender or an Affiliate of a Lender provided that such Hedge Transactions
otherwise comply with the terms and provisions of this Agreement, including,
without limitation, Section 7.01 and Section 7.10.
     7.08 Investments. The Borrower and Parent will not, nor will the Borrower
and/or Parent permit any other Credit Party to, directly or indirectly, make or
have outstanding any Investment other than:
     (a) Permitted Cash Equivalent Investments;

74



--------------------------------------------------------------------------------



 



     (b) Investments in the Borrower or Investments in a Restricted Subsidiary
that has provided a Guaranty and the Equity Interests of which have been pledged
to Administrative Agent to the extent required by Sections 6.14 and 6.16, or
investments in a Person that will, upon the making of such Investment, become a
wholly-owned Restricted Subsidiary or be merged or consolidated with or into, or
transfer or convey all or substantially all of its assets or a business unit to,
the Borrower or any wholly-owned Restricted Subsidiary; provided that (i) the
Borrower shall comply with Sections 6.13, 6.15 and 6.14, as applicable, (ii) no
Default exists or will result therefrom, (iii) no Borrowing Base Deficiency
exists, (iv) the representations and warranties set forth in Article V will be
true and correct in all material respects after giving effect thereto, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and (v) the primary business of such Person is a business described in
Section 5.13;
     (c) Investments in the Borrower or any Restricted Subsidiary to the extent
constituting a Guarantee permitted by Section 7.01;
     (d) receivables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Restricted Subsidiary deems reasonable under the circumstances;
     (e) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
     (f) loans or advances to officers, directors and employees of Parent, the
Borrower or any Restricted Subsidiary made in the ordinary course of business
consistent with past practices of Parent and the Borrower or such Restricted
Subsidiary;
     (g) Investments in stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to Parent, the
Borrower or its Restricted Subsidiaries; provided that Parent or the Borrower
shall give the Administrative Agent prompt written notice in the event that the
aggregate amount of all Investments held at any time under this Section 7.08(g)
exceeds $1,000,000;
     (h) Investments in any Person where such Investment was acquired by Parent,
the Borrower or any of its Restricted Subsidiaries (a) in exchange for any other
Investment or accounts receivable held by Parent, the Borrower or any such
Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable or (b) as a result of a foreclosure by Parent,
the Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default; and
     (i) Restricted Investments up to an aggregate amount under this
Section 7.08(g) not to exceed $15,000,000 at any one time outstanding.

75



--------------------------------------------------------------------------------



 



     7.09 Transactions with Affiliates. The Borrower and Parent will not, nor
will the Borrower and/or Parent permit any other Credit Party to, engage in any
transaction with an Affiliate unless such transaction is as favorable to such
party as could be obtained in an arm’s length transaction with an unaffiliated
Person; provided that this Section shall not apply to (i) transactions among
Credit Parties, (ii) Investments permitted by Section 7.08(e) and (f),
(iii) Restricted Investments permitted by Section 7.08(i), (iv) capital
contributions made by any EAC Credit Party to Parent, the Borrower or any other
Credit Party, (v) customary arrangements between any EAC Credit Party and any
Credit Party relating to providing administrative or management services to such
Credit Party and (vi) customary arrangements between any Credit Party and any
Unrestricted Subsidiary relating to providing administrative or management
services to such Unrestricted Subsidiary.
     7.10 Hedge Transactions. The Borrower and Parent will not, nor will the
Borrower and/or Parent permit any other Credit Party to, enter into any Hedge
Transactions other than (i) Oil and Gas Hedge Transactions that would not cause
the volume of Hydrocarbons with respect to which a settlement payment is
calculated under such Oil and Gas Hedge Transactions to exceed seventy-five
percent (75%) of the Credit Parties’ anticipated production from Proved
Producing Mineral Interests during the period from the immediately preceding
settlement date (or the commencement of such Hedge Transaction if there is no
prior settlement date) to such settlement date, (ii) the purchase of a floor or
put that has the effect of setting a minimum commodity price for up to one
hundred percent (100%) of such anticipated production from Proved Producing
Mineral Interests (inclusive of any floor or put included in clause (i) of this
Section 7.10), (iii) Hedge Transactions effectively converting interest rates
from fixed to floating, the notional amounts of which (when aggregated with all
other Hedge Transactions of the Borrower and its Restricted Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 100% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a fixed rate and (iv) Hedge Transactions
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Hedge Transactions of the
Borrower and its Restricted Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 100% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate.
     7.11 Fiscal Year. The Borrower will not change its Fiscal Year.
     7.12 Change in Business. The Borrower will not, nor will the Borrower
permit any other Credit Party to, be engaged, as its principal business, in any
business other than the businesses described in Section 5.13 hereof. Parent will
not engage in any business other than its ownership of the Borrower and
activities incidental thereto.
     7.13 Financial Covenants.
     (a) Neither the Borrower nor Parent will permit the ratio of Consolidated
Current Assets to Consolidated Current Liabilities to be less than 1.0 to 1.0 at
the last day of each Fiscal Quarter, commencing March 31, 2007.

76



--------------------------------------------------------------------------------



 



     (b) At the last day of each Fiscal Quarter, commencing June 30, 2007,
neither the Borrower nor Parent will permit the ratio of (i) Consolidated EBITDA
to (ii) the sum of (A) Consolidated Net Interest Expense plus (B) Letter of
Credit Fees (accruing during the Fiscal Quarter ending on such date) to be less
than 2.5 to 1, where such Consolidated EBITDA and Consolidated Net Interest
Expense are calculated for (i) the one Fiscal Quarter ended June 30, 2007 times
4, (ii) for the two Fiscal Quarters ended September 30, 2007 times 2, (iii) the
three Fiscal Quarters ended December 31, 2007 times 4/3rds, and (iv) the actual
period of four consecutive (4) Fiscal Quarters ended on such date in the case of
each Fiscal Quarter ended on or after March 31, 2008.
     (c) At the last day of each Fiscal Quarter, commencing June 30, 2007,
neither the Borrower nor Parent will permit the ratio of Consolidated Funded
Debt to Consolidated Adjusted EBITDA to be more than 3.50 to 1.00, where such
Consolidated Adjusted EBITDA is calculated for (i) the one Fiscal Quarter ended
June 30, 2007 times 4, (ii) for the two Fiscal Quarters ended September 30, 2007
times 2, (iii) the three Fiscal Quarters ended December 31, 2007 times 4/3rds,
and (iv) the actual period of four consecutive (4) Fiscal Quarters ended on such
date in the case of each Fiscal Quarter ended on or after March 31, 2008.
     7.14 Burdensome Agreements. The Borrower and Parent will not, nor will the
Borrower and/or Parent permit any other Credit Party to, enter into any Material
Agreement (other than this Agreement or any other Loan Document) that (a) limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or otherwise to transfer property to the Borrower or
any Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Debt of the
Borrower or (iii) of the Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person, except:
     (1) (A) provisions of the type described in clauses (a) and (b) contained
in documents governing Permitted Second Lien Debt;
     (B) provisions of the type described in clauses (a) and (b) contained in
documents governing any other Debt permitted by Section 7.01(c) and (d) that,
taken as a whole, are no more restrictive than those contained in the Loan
Documents; and
     (C) any customary encumbrance or restriction with respect to a Restricted
Subsidiary imposed pursuant to a merger agreement or an agreement entered into
for the sale or disposition of all or substantially all the capital stock or
assets of such Restricted Subsidiary pending the closing of such sale or
disposition; and
     (2) with respect to clause (a)(iii) only,
     (A) any such encumbrance or restriction consisting of customary
nonassignment provisions (including provisions forbidding subletting or
sublicensing) in leases governing leasehold interests and licenses to the extent
such provisions restrict the transfer of the lease or license or the property
leased, or licensed thereunder;

77



--------------------------------------------------------------------------------



 



     (B) customary restrictions contained in asset sale agreements limiting the
transfer of such assets pending the closing of such sale; and
     (C) restrictions in the instruments creating a Permitted Encumbrance
described in clause (g), (i), (j), (l) or (n) of the definition of Permitted
Encumbrances, limiting Liens on the property subject to such Permitted
Encumbrance.
     7.15 Designation of Unrestricted Subsidiaries.
     (a) The Borrower will not designate any Subsidiary as an Unrestricted
Subsidiary, unless:
     (i) neither such Subsidiary nor any of its Subsidiaries has any Debt except
Non-Recourse Debt;
     (ii) neither such Subsidiary nor any of its Subsidiaries is a party to any
agreement, arrangement, understanding or other transaction with the Borrower or
any Restricted Subsidiary not permitted under Section 7.09;
     (iii) neither such Subsidiary nor any of its Subsidiaries is a Guarantor or
has any outstanding Letter of Credit issued for its account;
     (iv) neither such Subsidiary nor any of its Subsidiaries owns any Mineral
Interests included in the Borrowing Base in effect at the time of such
designation;
     (v) at the time of such designation and immediately after giving effect
thereto, no Borrowing Base Deficiency shall exist and no Default shall have
occurred and be continuing;
     (vi) at the time of such designation and immediately after giving effect
thereto, the Borrower would have been in compliance with Section 7.13(b) and (c)
on the last day of the most recently ended Fiscal Quarter of the Borrower had
such Subsidiary been an Unrestricted Subsidiary on such day;
     (vii) neither such Subsidiary nor any of its Subsidiaries owns any Debt or
Equity Interest of, or is the beneficiary of any Lien on any property of, the
Borrower or any Restricted Subsidiary;
     (viii) promptly upon such designation, the Borrower delivers a certificate
to the Administrative Agent certifying (A) the names of such Subsidiary and all
of its Subsidiaries, and (B) that all applicable requirements of this
Section 7.15 have been met for such designation; and
     (ix) the Investment represented by such designation is permitted under
Section 7.08(i).
     (b) If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted

78



--------------------------------------------------------------------------------



 



Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date.
     (c) The Borrower will not permit any Unrestricted Subsidiary to acquire or
create any Subsidiary of such Unrestricted Subsidiary unless such Subsidiary is
designated as an Unrestricted Subsidiary in accordance with this Section 7.15;
provided that clauses (vi) and (ix) of Section 7.15(a) shall not be conditions
to such designation.
     (d) In the case of any designation by the Borrower of a Person as an
Unrestricted Subsidiary on the first day that such Person is a Subsidiary of the
Borrower in accordance with the provisions of this Agreement, such designation
shall be deemed to have occurred for all purposes of this Agreement
simultaneously with, and automatically upon, such person becoming a Subsidiary
of the Borrower.
     (e) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (ii) no Default would exist,
(iii) at the time of such designation and immediately after giving effect
thereto, the Borrower would have been in compliance with Section Error!
Reference source not found. and (c) on the last day of the most recently ended
Fiscal Quarter of the Borrower had such Subsidiary been an Restricted Subsidiary
on such day and (iv) the Borrower complies with the requirements of
Sections 6.14, 6.15 and 6.16.
ARTICLE VIII.
DEFAULTS
     8.01 Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal on any Loan or
any L/C Obligation;
     (b) (i) the Borrower shall fail to pay when due accrued interest on any
Loan or any fees payable hereunder and such failure shall continue for a period
of three (3) days following the due date or (ii) the Borrower shall fail to pay
when due any other amount payable hereunder and such failure shall continue for
a period of five (5) days following the due date;
     (c) the Borrower and/or Parent shall fail to observe or perform any
covenant or agreement contained in Article VII of this Agreement;
     (d) any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Documents (other than
those referenced in Sections 8.01(a), 8.01(b) or 8.01(c)) and such failure
continues for a period of thirty (30) days after the earlier of (i) the date any
Responsible Officer of any Credit Party acquires knowledge of

79



--------------------------------------------------------------------------------



 



such failure, or (ii) written notice of such failure has been given to any
Credit Party by the Administrative Agent (which notice will be given at the
request of any Lender);
     (e) any representation, warranty, certification or statement made or deemed
to have been made by any Credit Party in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made or confirmed;
     (f) any Credit Party shall fail to make any payment when due on any Debt of
such Person in a principal amount equal to or greater than $3,000,000 or any
other event or condition shall occur which (i) results in the acceleration of
the maturity of any such Debt, or (ii) entitles the holder of such Debt to
accelerate the maturity thereof; provided that this clause (f) shall not apply
to secured Debt that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Debt;
     (g) any Credit Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate, partnership or limited liability company action to authorize
any of the foregoing;
     (h) an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under the federal bankruptcy Laws as
now or hereafter in effect;
     (i) one (1) or more final judgments or orders for the payment of money
aggregating in excess of $3,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) shall
be rendered against any Credit Party and such judgment or order shall continue
unsatisfied and unstayed for thirty (30) days;
     (j) (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower-Related Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$3,000,000, or (ii) any Borrower-Related Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$3,000,000;

80



--------------------------------------------------------------------------------



 



     (k) this Agreement or any other Loan Document shall, except to the extent
permitted by the terms hereof or thereof, cease to be in full force and effect
or shall be declared null and void or the validity or enforceability thereof
shall be contested or challenged by any Credit Party, or any Credit Party shall
deny that it has any further liability or obligation under any of the Loan
Documents to which it is a party, or any Lien created by the Loan Documents
shall for any reason (other than the release thereof in accordance with the Loan
Documents) cease to be a valid, first priority, perfected Lien (subject to Liens
permitted by Section 7.03) upon any of the collateral purported to be covered
thereby; provided that no Event of Default shall occur under this clause (k) if
any Lien created under a Mortgage ceases to be a valid, first priority,
perfected Lien on any Mineral Interests covered thereby so long as, after giving
effect thereto, the Secured Obligations are secured by valid, first priority,
perfected Liens (subject to Liens permitted by Section 7.03) covering and
encumbrancing Mineral Interests owned by the Credit Parties representing not
less than 80% of the Recognized Value of all Proved Mineral Interests then owned
by the Credit Parties included in the then-current Borrowing Base; or
     (l) a Change of Control shall occur.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the

81



--------------------------------------------------------------------------------



 



proviso to Section 8.02), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;
     Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and amounts owing in respect of
any Secured Hedge Obligations ratably among the Lenders, the L/C Issuer and the
counterparties to the Hedge Transactions giving rise to such Secured Hedge
Obligations in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations),
to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
ARTICLE IX.ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the

82



--------------------------------------------------------------------------------



 



Lenders and the L/C Issuer, and neither the Borrower nor Parent shall have
rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

83



--------------------------------------------------------------------------------



 



forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to

84



--------------------------------------------------------------------------------



 



hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
     Any resignation by Bank of America as the Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender and/or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and

85



--------------------------------------------------------------------------------



 



irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and 2.03(j), 2.08 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized to the satisfaction of the Administrative Agent), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

86



--------------------------------------------------------------------------------



 



     In connection with any release of any Lien or any Guarantor pursuant to
this Section 9.10, the Administrative Agent shall execute and deliver all such
documents and instruments as the applicable Credit Party shall reasonably
request to evidence such release.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Credit
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) release all or substantially all of the Guarantors from the Guaranty
without the written consent of each Lender; or

87



--------------------------------------------------------------------------------



 



     (h) release all or substantially all of the Collateral in any transaction
or series of related transactions without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone or e-mail shall be made to the applicable telephone
number or e-mail address, as follows:
     (i) if to the Borrower, Parent, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

88



--------------------------------------------------------------------------------



 



to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, Parent, the
Administrative Agent and the L/C Issuer may change its address, telecopier or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in

89



--------------------------------------------------------------------------------



 



accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by the Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower or Parent even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

90



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Borrower. The Borrower shall indemnify each
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Substances
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, in all cases, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Credit Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Credit Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the parties hereto shall not assert, and each hereby waives,
any claim against any

91



--------------------------------------------------------------------------------



 



other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor Parent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an eligible assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted

92



--------------------------------------------------------------------------------



 



assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more eligible assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

93



--------------------------------------------------------------------------------



 



          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
          (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the L/C Issuer and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

94



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

95



--------------------------------------------------------------------------------



 



     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.11(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights and obligations of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

96



--------------------------------------------------------------------------------



 



     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or Parent against any and all of the obligations of the Borrower
or Parent now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or Parent may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the

97



--------------------------------------------------------------------------------



 



L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

98



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender fails to consent to any increase in the Borrowing Base proposed by
the Administrative Agent, or if any Lender is a Defaulting Lender or if, in
connection with any consent or approval of any proposed amendment, modification,
waiver, or consent that requires consent of each Lender, the consent of Required
Lenders shall have been obtained but any Lender has not so consented or
approved, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND PARENT IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO

99



--------------------------------------------------------------------------------



 



THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR PARENT OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE BORROWER AND PARENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

100



--------------------------------------------------------------------------------



 



     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.17 Time of the Essence. Time is of the essence of the Loan Documents.
     10.18 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

101



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ENCORE ENERGY PARTNERS OPERATING LLC
      By:   /s/ Robert Reeves         Robert C. Reeves, Vice President, Chief   
    Financial Officer, Treasurer and Secretary     

                      ENCORE ENERGY PARTNERS LP    
 
                    By:   Encore Energy Partners GP LLC, its sole            
general partner    
 
               
 
      By:   /s/ Robert Reeves
 
Robert C. Reeves, Senior Vice    
 
          President, Chief Financial Officer and Treasurer    

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as the Administrative Agent
      By:   /s/ Todd Mac Neill         Name:   Todd Mac Neill        Title:  
Vice President     

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender,
L/C Issuer
      By:   /s/ Jeffrey H. Rathkamp         Name:   Jeffrey H. Rathkamp       
Title:   Managing Director     

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Applicable Lender   Commitment   Percentage Bank of America,
N.A.   $300,000,000.00   100.000000000% Total   $300,000,000.00   100.000000000%

